Exhibit 10.1

SHARE PURCHASE AGREEMENT

among

POWER SOLUTIONS INTERNATIONAL, INC.

and

WEICHAI AMERICA CORP.

Dated as of March 20, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS  

Section 1.01.

 

Definitions

     1  

Section 1.02.

 

General Interpretive Principles

     8   ARTICLE II   SALE AND PURCHASE OF THE SECURITIES  

Section 2.01.

 

Sale and Purchase of the Securities

     9  

Section 2.02.

 

Closing

     10  

Section 2.03.

 

Adjustments

     11   ARTICLE III   REPRESENTATIONS AND WARRANTIES  

Section 3.01.

 

Representations and Warranties of the Company

     11  

Section 3.02.

 

Representations and Warranties of the Purchaser

     24   ARTICLE IV   ADDITIONAL AGREEMENTS  

Section 4.01.

 

Reasonable Best Efforts

     26  

Section 4.02.

 

Interim Business Operations

     29  

Section 4.03.

 

Access to Information; Confidentiality

     29  

Section 4.04.

 

Notification of Certain Matters

     29  

Section 4.05.

 

PPPI

     30  

Section 4.06.

 

Use of Proceeds

     30  

Section 4.07.

 

Board Appointment

     30  

Section 4.08.

 

Securities Laws; Legends

     30  

Section 4.09.

 

Lost, Stolen, Destroyed or Mutilated Securities

     31  

Section 4.10.

 

Stockholder Approval

     31  

Section 4.11.

 

Listing

     32  

Section 4.12.

 

Reservation of Shares

     33  

Section 4.13.

 

Third Party Consents

     33  

Section 4.14.

 

Stock Pledge Agreement

     34  

Section 4.15.

 

Key Employee Retention Program

     34  



--------------------------------------------------------------------------------

ARTICLE V   CONDITIONS PRECEDENT  

Section 5.01.

 

Conditions to the Obligations of the Purchaser

     34  

Section 5.02.

 

Conditions to the Obligations of the Company

     35   ARTICLE VI TERMINATION; SURVIVAL  

Section 6.01.

 

Termination

     36  

Section 6.02.

 

Effect of Termination

     37   ARTICLE VII   MISCELLANEOUS  

Section 7.01.

 

Survival of Representations, Warranties and Covenants

     37  

Section 7.02.

 

Notices

     38  

Section 7.03.

 

Amendment

     39  

Section 7.04.

 

Counterparts

     39  

Section 7.05.

 

Governing Law

     39  

Section 7.06.

 

Public Announcements

     39  

Section 7.07.

 

Expenses

     40  

Section 7.08.

 

Indemnification

     40  

Section 7.09.

 

Successors and Assigns

     44  

Section 7.10.

 

Arbitration

     43  

Section 7.11.

 

Disclosure Schedule References

     45  

Section 7.12.

 

Severability

     45  

Section 7.13.

 

Specific Performance; Remedies

     45  

Section 7.14.

 

Cumulative Remedies

     45  

Section 7.15.

 

Headings

     46  

 

ii



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of March 20, 2017, is
among Power Solutions International, Inc., a Delaware corporation (the
“Company”), and Weichai America Corp., a company organized under the laws of the
State of Illinois (the “Purchaser”).

WHEREAS, the Company wishes to issue and sell to the Purchaser, and the
Purchaser wishes to subscribe for and purchase from the Company, the Securities
(as hereinafter defined) on the terms and subject to the conditions set forth in
this Agreement;

WHEREAS, as a condition and inducement to the Purchaser’s willingness to enter
into this Agreement, concurrently with the execution of this Agreement, the
Purchaser and the Founder Stockholders (as hereinafter defined) have entered
into a shareholder agreement substantially in the form attached hereto as
Exhibit A (the “Shareholder Agreement”); and

WHEREAS, as a condition and inducement to the Purchaser’s willingness to
consummate the transactions contemplated by this Agreement, at Closing (as
hereinafter defined) the Purchaser and the Company shall enter into an investor
rights agreement substantially in the form attached hereto as Exhibit B (the
“Investor Rights Agreement”) and the Purchaser.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.    Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Additional Warrant” shall mean the additional warrant to purchase shares of
Company Common Stock or Series B Preferred Stock which may be issued to the
Purchaser pursuant to the terms of Section 4.05 herein. The Additional Warrant
shall have the key terms set forth in Exhibit E attached hereto.

“2018 Warrant” shall mean the warrant to purchase shares of Company Common Stock
or Series B Preferred Stock in the form attached hereto as Exhibit C.

“Action” shall mean any charge, claim, action, complaint, petition,
investigation, suit or other proceeding, whether administrative, civil or
criminal, whether at law or in equity, and whether or not before any mediator,
arbitrator or Governmental Authority.

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble hereto.

“Aggregate Consideration” shall have the meaning set forth in Section 2.01(b).

“Arbitral Tribunal” shall have the meaning set forth in Section 7.10(a).

“Board of Directors” shall mean the board of directors of the Company.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in the PRC, Hong Kong or City of New York, New York
is authorized or obligated by law or executive order to remain closed.

“Certificate of Designations” shall mean the Certificate of Designations for the
Series B Preferred Stock in the form attached hereto as Exhibit D.

“Closing” shall have the meaning set forth in Section 2.02(a).

“Closing Date” shall have the meaning set forth in Section 2.02(a).

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” shall mean the common stock, par value $0.001 per share,
of the Company.

“Company Designated Bank Account” shall mean an account of the Company
designated in writing by the Company to the Purchaser at least two (2) business
Days prior to Closing Date.

“Company Disclosure Schedule” shall have the meaning set forth in Section 3.01.

“Company Preferred Stock” shall mean the preferred stock, par value $0.001 per
share, of the Company.

“Company Reports” shall have the meaning set forth in Section 3.01(g).

“Confidentiality Agreement” shall mean the amended mutual non-disclosure and
confidentiality agreement by and between the Weichai Holding Group Co., Ltd. and
the Company dated December 8, 2016.

“Contract” shall mean any bond, note, mortgage, deed of trust, lease,
commitment, obligation, understanding, arrangement, indenture, other evidence of
indebtedness, guarantee, license, agreement or other contract or instrument.

“Delaware Corporation Law” shall mean the Delaware General Corporation Law as in
effect as of the date hereof.

 

2



--------------------------------------------------------------------------------

“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(d).

“Environmental Laws” shall mean all applicable federal, state, local or foreign
Laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all Governmental Orders
issued, entered, promulgated or approved thereunder.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

“Founder Stockholders” shall mean Gary Winemaster and Kenneth Winemaster.

“FCPA” shall have the meaning set forth in Section 3.01(q).

“Fundamental Representations” shall mean the representations and warranties set
forth in Section 3.01(a), Section 3.01(c), Section 3.01(d), Section 3.01(e) and
Section 3.01(r).

“GAAP” shall mean U.S. generally accepted accounting principles.

“Governmental Authority” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization (to the extent that the rules, regulations or orders of such
organization or authority have the force of Law).

“Governmental Order” shall mean any judgment, order, injunction, decree,
stipulation, ruling, decision, verdict, or award made, issued or entered into by
or with any Governmental Authority.

“HSR Act” shall mean Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Identified Matters” means those matters set forth on Section 1.01 of the
Company Disclosure Schedule.

“Indebtedness” means, with respect to any person, (a) all indebtedness of such
person, whether or not contingent, for borrowed money, (b) all obligations of
such person for the deferred purchase price of property or services payable in
cash, (c) all obligations of such person evidenced by notes, bonds, debentures
or other similar instruments, (d) all obligations of such person under currency,
interest rate or other swaps, and all hedging and other obligations of such
person under other derivative instruments, (e) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (f) all obligations of such

 

3



--------------------------------------------------------------------------------

person as lessee under leases that have been recorded as capital leases, (g) all
outstanding obligations of such person under letters of credit or similar
facilities (other than any undrawn amount in respect of such letters of credit
or similar facilities), (h) all obligations of such person to purchase, redeem,
retire, defease or otherwise acquire for value any share capital of such person
or any warrants, rights or options to acquire such share capital, valued, in the
case of redeemable preferred shares, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
Indebtedness of others referred to in clauses (a) through (h) above guaranteed
directly or indirectly in any manner by such person, and (j) all Indebtedness
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Liens on property (including accounts and contract rights) owned
by such person.

“Indemnified Parties” shall have the meaning set forth in Section 7.08(d).

“Indemnifying Party” shall have the meaning set forth in Section 7.08(d).

“Independent Director” means a director of the Company that satisfies the
requirements to be an “Independent Director” as such term in Section 5605(A)(2)
of the Nasdaq Listing Rules.

“Intellectual Property Rights” shall have the meaning set forth in Section
3.01(v).

“Investor Rights Agreement” shall have the meaning set forth in the recitals
hereto.

“Key Employee Retention Program” shall have the meaning set forth in
Section 4.15.

“Law” shall mean with respect to any Person, any transnational, domestic or
foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended unless expressly specified otherwise.

“LCIA Court” shall have the meaning set forth in Section 7.10(b).

“LCIA Rules” shall have the meaning set forth in Section 7.10(a).

“Liens” shall mean any and all liens, charges, security interests, claims,
mortgages, pledges or other similar adverse interests or restrictions on title.

“Loss” shall have the meaning set forth in Section 7.08(a).

“Material Adverse Effect” shall mean any event, change, circumstance, effect or
other matter that has, or could reasonably be expected to have, either
individually or in the aggregate with all other related events, changes,
circumstances, effects or other matters, with or without notice, lapse of time
or both, a material adverse effect on (a) the business, assets (including
Intellectual Property Rights or other intangible assets), liabilities,
properties, condition

 

4



--------------------------------------------------------------------------------

(financial or otherwise), operating results or operations of the Company and its
Subsidiaries, taken as a whole (which, without limiting the generality of the
foregoing, shall be deemed to exist upon any event, change, circumstance, effect
or other matter would or would be reasonably expected to reduce the consolidated
annual EBITDA or increase the liabilities of the Companies and the Subsidiaries
by $5 million or more); provided, however, that for purposes of clause (a), any
adverse result, occurrence, fact, change, event or effect arising from or
related to any of the following shall not be taken into account in determining
whether a “Material Adverse Effect” has occurred: (i) events, changes or
developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (ii) any changes in GAAP or accounting
standards or interpretations thereof, (iii) earthquakes, any weather-related or
other force majeure event or natural disasters or outbreak or escalation of
hostilities or acts of war or terrorism, (iv) the announcement or the existence
of, compliance with or performance under, this Agreement or the transactions
contemplated hereby, or (v) any taking of any action at the request of a
Purchaser; except, in each case with respect to clauses (i) through (iii), to
the extent that such event, change or development materially and
disproportionately affects the Company and its Subsidiaries, taken as a whole,
relative to other similarly situated companies in the industries in which the
Company and its Subsidiaries operate, or (b) the ability of the Company to
perform its obligations under this Agreement or to consummate timely the
transactions contemplated by this Agreement. For the avoidance of doubt, the
delisting of the Company from Nasdaq shall not, in and of itself, be deemed to
be a Material Adverse Effect.

“Material Contracts” shall have the meaning set forth in Section 3.01(o).

“Meeting End Date” shall have the meaning set forth in Section 4.10.

“MOFCOM” shall mean the Ministry of Commerce of the PRC and/or its competent
provincial or local counterparts.

“Nasdaq” shall mean the Nasdaq Stock Market.

“NDRC” means the National Development and Reform Commission of the PRC and/or
its competent provincial or local counterparts.

“Person” or “person” shall mean an individual, corporation, association,
partnership, trust, joint venture, business trust or unincorporated
organization, or a government or any agency or political subdivision thereof.

“PPPI Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of April 1, 2014, by and among the Company, Carl L. Trent, Kenneth C. Trent and
CKT Holdings, Inc.

“PRC” shall mean the People’s Republic of China, excluding for purposes of this
Agreement only, Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan.

“PRC Regulatory Filings” shall mean (i) the filing by the Purchaser or its
applicable Affiliate of an overseas investment registration with the NDRC in
respect of the

 

5



--------------------------------------------------------------------------------

transactions contemplated hereby, and the receipt by the Purchaser or its
applicable Affiliate of a written acknowledgement issued by the NDRC that such
registration has been completed; (ii) the filing by the Purchaser or its
applicable Affiliate of an outbound investment registration with the Shandong
Provision branch of MOFCOM in respect of the transactions contemplated hereby;
and (iii) after completion of the procedures contemplated by subsections (i) and
(ii) above, the registration by the Purchaser with SAFE or SAFE Designated Bank
in respect of the transactions contemplated hereby.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchased Common Shares” shall have the meaning set forth in Section 2.01(a).

“Purchased Preferred Shares” shall have the meaning set forth in Section
2.01(b).

“Purchaser Nominees” shall mean two individuals designated by the Purchaser to
the Company in writing prior to the Closing to be appointed to the Board of
Directors as of the Closing in accordance with Section 4.07, who shall be
notified by the Purchaser to the Company in writing at least three (3) days
prior to the Closing.

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Required Third Party Consents” shall have the meaning set forth in
Section 4.13.

“SAFE” shall mean the State Administration of Foreign Exchange of the PRC and/or
its competent provincial or local counterparts.

“SAFE Designated Bank” shall mean a bank designated by the State Administration
of Foreign Exchange of the PRC and/or its competent provincial or local
counterparts to handle outbound investment foreign exchange registration.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“SEC Filings” means all forms, reports and documents filed or furnished by the
Company with or to the SEC prior to the date hereof (without giving effect to
any amendment thereto filed on or after the date of this Agreement), including
the Company Reports and all Form 8-Ks filed with the SEC, but only to the extent
such forms, reports and documents are publicly available through the SEC’s
“Edgar” database or otherwise.

“Securities” shall mean, collectively, the Purchased Common Shares, the
Purchased Preferred Shares and the Warrants (and shares of Company Common Stock
issued or issuable upon conversion of the Purchased Preferred Shares and shares
of Company Common Stock or Series B Preferred Stock issued or issuable upon
exercise of the Warrants, and any other securities issued or issuable with
respect to any of the foregoing by way of share split, share dividend,
recapitalization, exchange or similar event).

 

6



--------------------------------------------------------------------------------

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

“Series B Preferred Stock” shall mean the Series B Convertible Perpetual
Preferred Stock, par value $0.001 per share, of the Company, as constituted by
the Certificate of Designations.

“Shareholder Agreement” shall have the meaning set forth in the recitals hereto.

“Stock Pledge Agreement” shall have the meaning set forth in Section 4.14.

“Stockholder Approval” shall have the meaning set forth in Section 4.10.

“Stockholder Proposal” shall have the meaning set forth in Section 4.10.

“Stockholder Written Consent” shall have the meaning set forth in Section 4.10.

“Strategic Collaboration Agreement” shall mean the strategic collaboration
agreement entered into between the Company and Weichai Power Co. Ltd. on the
date hereof.

“Subsidiary” shall mean, with respect to any Person, any other Person of which a
majority of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect a majority of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries, or by such first Person, or by such
first Person and one or more of its Subsidiaries.

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other
taxes, charges, levies or like assessments imposed by a Governmental Authority,
together with all interest, penalties and additions to tax thereon.

“Tax Return” shall mean a report, return or other information (including any
amendments thereto) required to be supplied to a Governmental Authority with
respect to Taxes including, where permitted or required, combined or
consolidated returns for any group of entities that includes the Company or any
of its Subsidiaries.

“TPG Credit Agreements” shall mean the Credit Agreement by and among TPG
Specialty Lending, Inc., as administrative agent, certain lenders party thereto
from time to time, the Company, Professional Power Products, Inc., Powertrain
Integration Acquisition, LLC, and Bi-phase Technologies, LLC dated June 28,
2016, as amended or modified from time to time, and any other agreements
executed among those parties in connection with such Credit Agreement.

“To the best of Company’s knowledge,” “knowledge of the Company” or any similar
phrases shall mean the actual knowledge of Gary Winemaster, Kenneth Winemaster,
Timothy Cunningham and William Buzogany, as well as any other knowledge which
such persons would have possessed had they made reasonable inquiry of
appropriate employees, agents, or books and records of the Company with respect
to the matter in question.

 

7



--------------------------------------------------------------------------------

“Transactions” shall mean the issuance, sale and delivery of the Securities and
other transactions contemplated by this Agreement.

“Transaction Documents” shall mean this Agreement, the Warrants, the Investor
Rights Agreement, the Shareholder Agreement, the Strategic Collaboration
Agreement to be entered between the Company and the Purchaser (or its
Affiliates), and each of the agreements and other documents otherwise required
in connection with implementing the transactions contemplated by any of the
foregoing.

“Warrants” shall mean the 2018 Warrant and the Additional Warrant.

“Warrant Shares” shall mean the shares of the Company Common Stock or Company
Preferred Stock issuable upon exercise of the Warrants.

Section 1.02.    General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The name assigned this Agreement
and the section captions used herein are for convenience of reference only and
shall not be construed to affect the meaning, construction or effect hereof.
Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specified, the terms “hereto,” “hereof,” “herein”
and similar terms refer to this Agreement as a whole (including the exhibits,
schedules and disclosure statements hereto), and references herein to Articles
or Sections refer to Articles or Sections of this Agreement. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any statute shall be deemed to refer to such statute as amended from time to
time and to any rules or regulations promulgated thereunder. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. The symbol “$” refers
to United States Dollars, the lawful currency of the United States of America.
The word “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends and such phrase shall not mean simply “if.”
References to “day” shall mean a calendar day unless otherwise indicated as a
“Business Day.” Each party has participated in the drafting of this Agreement,
which each party acknowledges is the result of extensive negotiations between
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision.

 

8



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE OF THE SECURITIES

Section 2.01.    Sale and Purchase of the Securities. Subject to the terms and
conditions of this Agreement, at the Closing:

(a)    the Company shall issue and sell to the Purchaser, free and clear of any
and all Liens (except for transfer restrictions imposed by applicable securities
Laws), 2,728,752 shares of Company Common Stock (the “Purchased Common Shares”),
and the Purchaser shall purchase and acquire from the Company such Purchased
Common Shares for an aggregate consideration of $21,830,016 (the “Common Stock
Purchase Price”), at a per share price equal to $8.00, so that the Purchaser
will hold 19.99% of the total issued and outstanding Company Common Stock on a
fully diluted basis (assuming the conversion of the Purchased Preferred Shares
into Company Common Stock of as of such time but without giving effect to the
Purchaser’s ownership of Purchased Preferred Shares for purposes of calculating
the Purchaser’s 19.99% holdings) immediately upon Closing);

(b)    the Company shall issue and sell to the Purchaser, free and clear of any
and all Liens (except for transfer restrictions imposed by applicable securities
Laws), 2,385,624 shares of Series B Preferred Stock (the “Purchased Preferred
Shares”), which shall be convertible into 4,771,248 shares of Company Common
Stock upon the Stockholder Approval (subject to adjustment in accordance with
the Certificate of Designations), and the Purchaser shall purchase and acquire
from the Company such Purchased Preferred Shares for an aggregate consideration
of $38,169,984 (the “Preferred Stock Purchase Price”, and together with the
Common Stock Purchase Price, the “Aggregate Consideration”), at a per Series B
Preferred Stock price equal to $16.00, so that the Purchaser will hold 40.71% of
the total issued and outstanding Company Common Stock on a fully diluted basis
(assuming the conversion of the Purchased Preferred Shares into Company Common
Stock as of such time) immediately upon Closing;

(c)    the Company and the Purchaser agree and acknowledge that the Aggregate
Consideration for this Transaction shall be determined on the basis of the
following assumptions: (i) the Company’s net book value per share of Company
Common Stock based on the audited consolidated balance sheet of the Company and
its Subsidiaries as of December 31, 2016 (“Actual 2016 Net Book Value”) will not
be lower than $8.00; and (ii) the 2017 EBITDA (as such term is defined in the
2018 Warrant) of the Company will not be lower than $22,000,000. Pursuant to the
terms of the 2018 Warrant, if the Actual 2016 Net Book Value is below $8.00 per
share and/or if the 2017 EBITDA is below $22,000,000, the Purchaser shall be
entitled to adjustments to the Aggregate Consideration by way of downward
adjustment of the exercise price of the 2018 Warrant pursuant to the terms
therein, provided that if the aggregate exercise price of the 2018 Warrant is
less than the total adjustment amounts, then following the exercise in full of
the 2018 Warrant, the Company will be liable to pay the shortfall between the
aggregate exercise price of the 2018 Warrant and the total adjustment amounts
owed to the Purchaser; and

(d)     the Company shall issue to the Purchaser the 2018 Warrant.

 

9



--------------------------------------------------------------------------------

Section 2.02.    Closing.

(a)    Subject to the terms and conditions of this Agreement, the closing (the
“Closing”) of the issuance, sale and delivery of the Securities shall take place
at the offices of the Company (including by electronic transmission) at 10:00
a.m. local time on the fifth (5th) Business Day following the satisfaction or,
to the extent permitted by applicable Law, waiver of the conditions precedent
specified in ARTICLE V (other than those conditions that, by their terms, are to
be satisfied at the Closing, but subject to the satisfaction or, if permissible,
waiver of such conditions at the Closing); provided, that without the prior
written consent of the Purchaser, the Closing shall not occur earlier than
fourteen (14) days following the date of this Agreement; provided, further, that
such place, date and time may be changed to another place, date and/or time as
is mutually agreed to in writing by the Company and the Purchaser. The date on
which the Closing occurs is referred to in this Agreement as the “Closing Date”.

(b)    To effect the issuance, sale and delivery of the Securities as set forth
in Section 2.01 and the other transactions contemplated by this Agreement, upon
the terms and subject to the conditions set forth in this Agreement, at the
Closing:

(i)    the Company shall issue and deliver to the Purchaser at or prior to the
Closing:

(A)    a certificate or certificates or evidence of book-entry notation,
registered in the name of the Purchaser, representing the Purchased Common
Shares and Purchased Preferred Shares to be issued and delivered to the
Purchaser, against payment in full by the Purchaser of the Aggregate
Consideration;

(B)    the duly executed 2018 Warrant;

(C)    a certificate, duly executed by an executive officer of the Company,
dated as of the Closing Date, having attached thereto: (i) a certificate of good
standing dated not more than five (5) Business Days prior to the Closing issued
by the Secretary of State of the State of Delaware, (ii) a certificate of the
Secretary of State of the State of Delaware certifying that the Certificate of
Designations has been filed and is effective, and (iii) resolutions of the Board
of Directors approving the entering into and execution of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated herein and thereby, including the reconstitution of the Board of
Directors as provided in Section 4.07 and the appointment of the Purchaser
Nominees to the Board of Directors;

(D)    the Stock Pledge Agreement, duly executed by the Founder Stockholders;
and

(E)    the Investor Rights Agreement, duly executed by the Company.

 

10



--------------------------------------------------------------------------------

(ii)    the Purchaser shall deliver to the Company at or prior to the Closing:

(A)    the Aggregate Consideration by wire transfer in same day funds to the
Company Designated Bank Account; and

(B)    the Investor Rights Agreement, duly executed by the Purchaser.

Section 2.03.    Adjustments. If the Company makes (or fixes a record date for
the determination of holders of Common Stock entitled to receive) a dividend or
other distribution to the holders of Common Stock payable in cash, securities or
any other asset or property (including any dividends or distributions made in
respect of the Common Stock in connection with any stock splits, mergers,
combinations, spin-off transactions, recapitalizations and similar events) after
the date hereof but before the Closing, then (a) in the case of cash, the
Aggregate Consideration (or, in the case of the Warrants, the exercise price)
shall be appropriately decreased by an amount equal to the per share amount of
such distribution multiplied by the number of shares of Common Stock represented
by such Securities (on a fully-diluted fully-executed basis), or (b) in the case
of securities and/or other property, including in connection with in connection
with a reclassification, recapitalization, stock split, reverse stock split or
combination, the Aggregate Consideration and/or the amount or type of the
Securities, shall be appropriately adjusted prior to the Closing to reflect the
effect of such dividend or other distribution.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01.    Representations and Warranties of the Company. Except as
disclosed in the SEC Filings filed with or furnished to the SEC prior to the
date hereof (excluding any disclosures in the SEC Filings under the headings
“Risk Factors” and “Forward-Looking Statements” and any other disclosures that
are predictive and forward-looking in nature, in each case other than specific
factual information contained therein), or as set forth in the disclosure
schedule delivered by the Company to the Purchaser concurrently with the
execution and delivery of this Agreement (the “Company Disclosure Schedule”),
the Company represents and warrants to the Purchaser that each of the statements
contained in this Section 3.01 are true and correct as of the date of this
Agreement, and each of such statements shall be true and correct on and as of
the date of the Closing, with the same effect as if made on and as of the date
of the Closing (unless such statement by its term speaks of a specified date, in
which case the accuracy of such statement will be determined with respect to
such date):

(a)    Existence and Power. The Company is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
Company has all requisite legal and corporate power and authority to own and
operate its properties and to carry on its business as now conducted, and is
duly qualified to transact business in each jurisdiction in which the nature of
its operations requires the Company to be qualified to do business in such
jurisdiction.

 

11



--------------------------------------------------------------------------------

(b)    Subsidiaries. Each Subsidiary of the Company and its place and form of
organization is set forth in in Section 3.01(b) of the Company Disclosure
Schedule. All the outstanding shares of capital stock of, or other equity or
voting interests in, each such Subsidiary are owned by the Company, by one or
more wholly owned Subsidiaries of the Company or by the Company and one or more
wholly owned Subsidiaries of the Company, free and clear of all Liens except for
transfer restrictions imposed by applicable securities Laws, and are duly
authorized, validly issued, fully paid and nonassessable. Except as set forth in
Section 3.01(b) of the Company Disclosure Schedule, each Subsidiary of the
Company is duly organized and validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or formation, as applicable. Each
Subsidiary of the Company has all requisite legal and corporate power and
authority to own and operate its properties and to carry on its business as now
conducted, and is duly qualified to transact business in each jurisdiction in
which it conducts business, except where the failure to be so qualified would
not have a Material Adverse Effect. Each of the outstanding shares of capital
stock or other equity securities of each of the Company’s Subsidiaries is duly
authorized, validly issued, fully paid and nonassessable. There are no
outstanding conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary of the Company for the purchase or
acquisition of any shares of capital stock of any Subsidiary of the Company or
any other securities convertible into, exchangeable for or evidencing the rights
to subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary of the Company is party to any agreement restricting the voting or
transfer of any shares of the capital stock of any Subsidiary of the Company.
Except as set forth in Section 3.01(b) of the Company Disclosure Schedule, the
Company does not own, directly or indirectly, any capital stock of, or other
equity or voting interests in, any Person.

(c)    Capitalization. The authorized capital stock of the Company consists of
50,000,000 shares of Company Common Stock and 5,000,000 shares of Company
Preferred Stock. As of the date hereof, (i) 11,836,999 shares of Company Common
Stock are issued and 11,006,074 shares of Company Common Stock are outstanding
(of which 84,240 shares of Company Common Stock are unvested restricted stock
awards granted pursuant to the Company’s 2012 Incentive Compensation Plan), and
(ii) up to 96,740 shares of Company Common Stock are issuable upon the
settlement or exercise of stock appreciation rights granted pursuant to the
Company’s 2012 Incentive Compensation Plan and (iii) 830,925 shares of Company
Common Stock are held in treasury. Except as set forth above, the Company has
not issued any securities which are currently outstanding, the holders of which
have the right to vote with the shareholders of the Company on any matter.
Except as set forth above, in the Transaction Documents and in Section 3.01(c)
of the Company Disclosure Schedule, there are no (i) authorized or outstanding
securities, rights (preemptive or other), subscriptions, calls, commitments,
warrants, options, stock appreciation rights, phantom stock or other agreements
that give any Person the right to purchase, subscribe for, or otherwise receive
or be issued capital stock of the Company, (ii) outstanding debt or equity
securities of the Company that upon the conversion, exchange or exercise thereof
would require the issuance, sale or transfer by the Company of any new or
additional capital stock of the Company (or any other securities of the Company
which, whether after notice, lapse of time, or payment of monies, are or would
be convertible into or exchangeable or exercisable for capital stock

 

12



--------------------------------------------------------------------------------

of the Company), (iii) agreements or commitments obligating the Company to
repurchase, redeem, or otherwise acquire capital stock or other securities of
the Company or its Subsidiaries or (iv) stockholder rights agreements, “poison
pill” or similar anti-takeover agreements or plans. All outstanding shares of
capital stock of the Company and its Subsidiaries have been issued and granted
in compliance in all material respects with (i) all applicable securities Laws
and other applicable Laws and (ii) all requirements set forth in applicable
Material Contracts. Except for the Investor Rights Agreement or as set forth in
Section 3.01(c) of the Company Disclosure Schedule, the Company has not granted
or agreed to grant to any Person any rights to have any securities of the
Company registered with the SEC or any other Governmental Authority which has
not been satisfied in full prior to the date of this Agreement or waived.

(d)    Authorization. The Company has the requisite corporate power to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, to consummate the Transactions and to comply with the provisions of this
Agreement. The execution, delivery and performance of this Agreement and the
other Transaction Documents to which the Company is a party, the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Company (other
than the Stockholder Approval). This Agreement has been, and upon its execution
the other Transaction Documents to which the Company is a party shall have been,
duly executed and delivered by the Company and are valid and binding obligations
of the Company, enforceable against it in accordance with its terms, subject to
the limitation of such enforcement by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
laws affecting or relating to creditors’ rights generally or (ii) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law (the “Enforceability
Exceptions”). The Board of Directors unanimously adopted resolutions
(A) approving this Agreement and the Transactions, (B) declaring that this
Agreement and the Transactions are advisable and in the best interests of the
Company and the Company’s stockholders, (C) directing that the Stockholder
Proposal be submitted to for approval by the Company’s stockholders and
(D) recommending that the Company’s stockholders approve the Stockholder
Proposal, which resolutions have not been rescinded, modified or withdrawn in
any way.

(e)    Valid Issuance of Shares. The Securities have been duly authorized by all
necessary corporate action of the Company. When issued and sold against receipt
of the consideration therefor, the Securities will be validly issued, fully paid
and nonassessable, free and clear of all Liens, except for restrictions on
transfer imposed by applicable securities laws and the other Transaction
Documents. The Purchased Preferred Shares, when issued, will have the
designations, preferences and relative, participating, optional and other rights
and qualifications, limitations and restrictions set forth in the Certificate of
Designations. The shares of Company Common Stock issued upon conversion of the
Purchased Preferred Shares pursuant to the Certificate of Designations will,
when issued, be validly issued, fully paid and nonassessable, free and clear of
all Liens, except for restrictions on transfer imposed by applicable securities
laws and the other Transaction

 

13



--------------------------------------------------------------------------------

Documents. The Warrant Shares, when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens, except for restrictions on transfer imposed by applicable
securities laws and the other Transaction Documents. The Company has reserved a
sufficient number of shares of Company Common Stock for issuance upon conversion
of the Purchased Preferred Shares and upon the exercise of the Warrants.

(f)    Non-Contravention/No Consents. The execution, delivery and performance of
this Agreement and the other Transaction Documents, and the consummation by the
Company of the Transactions, does not conflict with, violate or result in a
breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (i) the Amended and Restated Certificate
of Incorporation or Bylaws of the Company, (ii) any Contract or obligation to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries or any property or asset of the Company or any of its
Subsidiaries are bound or (iii) any permit, license, judgment, order, decree,
ruling, injunction, statute, law, ordinance, rule or regulation applicable to
the Company or any of its Subsidiaries, other than in the case of clauses
(ii) and (iii) as would not be reasonably expected to have a Material Adverse
Effect. Assuming the accuracy of the representations of the Purchaser set forth
herein, other than (A) obtaining the Stockholder Written Consent and the mailing
of an information statement to Company stockholders in respect of the
Stockholder Approval, (B) the filing of the Certificate of Designations with the
Secretary of State of the State of Delaware, (C) any filings under the HSR Act,
(D) filing of a notice of listing of additional shares with Nasdaq, or (E) as
have been obtained prior to the date of this Agreement, no material consent,
approval, order or authorization of, or material registration, declaration or
filing with, any Governmental Authority is required on the part of the Company
or any of its Subsidiaries in connection with the execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
and the consummation by the Company of the Transactions. The Stockholder
Approval is the only approval of the holders of any class or series of the
Company’s capital stock necessary to approve this Agreement, or to consummate
the Transactions.

(g)    Reports; Financial Statements.

(i)    Except as set forth in the Section 3.01(g) of the Company Disclosure
Schedule, the Company has filed or furnished, as applicable, (A) its annual
report on Form 10-K for the fiscal years ended December 31, 2015, 2014 and 2013,
and (B) its quarterly reports on Form 10-Q for its fiscal quarter ended
March 31, 2016, and (C) its proxy or information statements relating to meetings
of, or actions taken without a meeting by, the shareholders of the Company held
since December 31, 2015 (collectively, the “Company Reports”). No Subsidiary of
the Company is required to file or furnish any report, schedule, form, statement
or other document with, or make any other filing with, or furnish any other
material to the SEC. Except as set forth in the Section 3.01(g) of the Company
Disclosure Schedule, as of its respective date, and, if amended, as of the date
of the last such amendment, each Company Report complied in all material
respects

 

14



--------------------------------------------------------------------------------

with the applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act of 2002, and any rules and regulations promulgated thereunder
applicable to such Company Report. Except as set forth in the Section 3.01(g) of
the Company Disclosure Schedule, as of its respective date, and, if amended, as
of the date of the last such amendment, no Company Report contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.

(ii)    No event or circumstance has occurred or exists with respect to the
Company or any Subsidiary of the Company or their respective businesses,
properties, prospects, operations or financial condition, which, under
applicable securities Laws, requires public disclosure or announcement by the
Company but which has not been so publicly announced or disclosed.

(iii)    Except for the Identified Matters or as otherwise set forth in the
Section 3.01(g) of the Company Disclosure Schedule, true and complete copies of
the unaudited consolidated balance sheet of the Company and its Subsidiaries as
of December 31, 2016 and the related unaudited consolidated statements of
operations and comprehensive loss of the Company and its Subsidiaries
(collectively, the “2016 Financial Statements”) have been made available by the
Company to the Purchaser.

(iv)    Except for the Identified Matters or as otherwise set forth in Section
3.01(g) of the Company Disclosure Schedule, the 2016 Financial Statements and
each of the consolidated financial statements (including, in each case, any
notes thereto), and the related consolidated balance sheets, consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in or incorporated by reference into the Company Reports filed with the SEC
under the Exchange Act (A) have been prepared from, and are in accordance with,
the books and records of the Company and its Subsidiaries, (B) fairly present in
all material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates shown and the results of the
consolidated operations, changes in stockholders’ equity and cash flows of the
Company and its consolidated Subsidiaries for the respective fiscal periods or
as of the respective dates therein set forth, subject, in the case of any
unaudited financial statements, to normal recurring year-end audit adjustments
and (C) have been prepared in accordance with GAAP consistently applied during
the periods involved, except as otherwise set forth in the notes thereto.

(h)    No Registration. Assuming the accuracy of the Purchasers representations
and warranties set forth in ARTICLE IV, the issuance of the Securities to the
Purchaser in the manner contemplated by this Agreement does not require
registration under the Securities Act and is exempt from the registration or
qualification requirements of all applicable US Securities Laws.

 

15



--------------------------------------------------------------------------------

(i)    Absence of Certain Changes. Except as set forth in Section 3.01(i) of the
Company Disclosure Schedule, since December 31, 2015 until the date hereof, the
Company and its Subsidiaries have not:

(i)    suffered any event, occurrence or development that would constitute a
Material Adverse Effect;

(ii)    effected any merger, consolidation, amalgamation, scheme of arrangement
or other business combination with or into any other Person;

(iii)    suffered any damage, destruction or loss, whether or not covered by
insurance, in an amount in excess of $750,000;

(iv)    granted or agreed to make any increase in the compensation payable or to
become payable by the Company or its Subsidiaries to any officer or employee,
except for normal raises for nonexecutive personnel made in the ordinary course
of business that are usual and normal in amount;

(v)    incurred any material liabilities that would be required by GAAP to be
reflected on the face of the balance sheet, other than (A) liabilities incurred
in the ordinary course of business and (B) liabilities which in the aggregate do
not exceed $750,000;

(vi)    made any change in the accounting methods or practices it follows,
whether for general financial or Tax purposes, or any change in depreciation or
amortization policies or rates adopted therein, or made any material Tax
election or any settlement or compromise of any material Tax liability;

(vii)    declared, set aside or made any dividend or distribution of cash or
other property to its shareholders or declared or agreed to any direct or
indirect redemption, retirement, purchase or other acquisition any shares of the
capital stock of the Company or any Subsidiary of the Company;

(viii)    made or announced any redemption, repurchase or other acquisition of
any equity securities of the Company or its Subsidiaries by the Company or its
Subsidiaries (other than repurchase of Common Shares to satisfy obligations
under any share incentive plan or other similar plans or arrangements including
the withholding of shares of Common Shares in connection with the exercise of
company options in accordance with the terms and conditions of such company
options);

(ix)    issued any shares of capital stock of the Company or its Subsidiaries,
or any warrants, rights or options thereof, or entered into any commitment
relating to the shares of capital stock of the Company or its Subsidiaries,
except pursuant to the existing Company stock option plan;

 

16



--------------------------------------------------------------------------------

(x)    commenced or settled any material Action involving the Company or its
Subsidiaries or which may impose any material restrictions on the Company or its
Subsidiaries or the conduct of their respective businesses;

(xi)    adopted or proposed the adoption of any change in the constitutional
documents of the Company or its Subsidiaries; or

(xii)    agreed or committed to do any of the acts described in this Section.

(j)    No Undisclosed Liabilities, etc. Except as and to the extent set forth on
the unaudited consolidated balance sheet of the Company as at December 31, 2016
included in the 2016 Financial Statements, neither the Company nor any of its
Subsidiaries has any liability or obligation of any nature (whether accrued,
absolute, contingent or otherwise) that would be required to be disclosed in
accordance with GAAP, except for (i) liabilities and obligations, incurred in
the ordinary course of business consistent with past practice since December 31,
2016, (ii) liabilities incurred since December 31, 2015 which in the aggregate
do not exceed $750,000, and (iii) as set forth on Section 3.01(j) of the Company
Disclosure Schedule. None of the Company or any Subsidiary of the Company is a
party to any Contract providing for an interest rate, currency or commodity
swap, derivative, forward purchase or sale or other transaction similar in
nature or effect or involving any off-balance sheet financing.

(k)    Compliance with Applicable Law; Permits. Except as set forth on Section
3.01(k) of the Company Disclosure Schedule, since January 1, 2015, each of the
Company and its Subsidiaries has complied in all material respects and is not in
material default or violation in any respect of, any law, statute, order, rule,
regulation, policy or guideline of any federal, state or local governmental
authority applicable to the Company or such Subsidiary. Except for matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the Company and its Subsidiaries have in effect all
certificates, permits, licenses, franchises, approvals, concessions,
qualifications, registrations, certifications and similar authorizations from
any Governmental Authority that are necessary for them to own, lease or operate
their properties and assets and to carry on their businesses as currently
conducted.

(l)    Legal Proceedings. Section 3.01(l) of the Company Disclosure Schedule
sets forth, as of the date of this Agreement, a complete and correct list of
Actions pending or, to the knowledge of the Company, threatened by or against
the Company or any of its Subsidiaries that (i) for money damages (other than
for (A) individual claims for damages of $500,000 or less and (B) claims for
damages for an aggregate amount of $1,000,000 or less, (ii) that seeks
injunctive relief, (iii) that may give rise to any legal restraint on or
prohibition against or limit the material benefits to the Purchaser of the
Securities or the other transactions contemplated by this Agreement or (iv) if
resolved in accordance with plaintiff’s demands, is reasonably likely to have a
Material Adverse Effect. Except as disclosed in Section 3.01(l) of the Company
Disclosure Schedule, there is no Governmental Order outstanding against, or, to
the knowledge of the Company, investigation, proceeding, notice of violation,
order of forfeiture or complaint by any Governmental Authority involving, the
Company or any of its Subsidiaries that,

 

17



--------------------------------------------------------------------------------

individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect. Other than as set forth in Section 3.01(l) of the Company
Disclosure Schedule, there has not been, and to the knowledge of the Company,
there is not pending any investigation by the SEC involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such). The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any of its
Subsidiaries under the Exchange Act or the Securities Act.

(m)    Environmental Compliance. Except as has not had and would not reasonably
be expected to have a Material Adverse Effect, the Company and its Subsidiaries
(A) are in compliance with all Environmental Laws, (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or
approval. Except as has not had and would not reasonably be expected to have a
Material Adverse Effect, there are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for cleanup, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties).

(n)    Taxes and Tax Returns.

(i)    Except as set forth in Section 3.01(n) of the Company Disclosure
Schedule, the Company and each of its Subsidiaries has timely filed (including
all applicable extensions) all Tax Returns required to be filed, and all such
Tax Returns were correct and complete in all material respects, and the Company
and each of its Subsidiaries has paid (or has had paid on its behalf) to the
appropriate Governmental Authority all Taxes that are required to be paid (or
that have been asserted in writing by a Governmental Authority), except, in each
case, with respect to matters contested in good faith or for which adequate
reserves have been established in accordance with GAAP.

(ii)    There are no disputes pending, or claims asserted in writing, for Taxes
or assessments upon the Company or any of its Subsidiaries for which the Company
does not have reserves that are adequate under GAAP.

(iii)    There is no Lien, charge or encumbrance for Taxes upon any of the
assets or properties of the Company or any of its Subsidiaries, except for
Liens, charges, or encumbrances for Taxes not yet due and payable.

(iv)    As of the date of Closing, the Company is not a “United States real
property holding corporation” within the meaning of Section 897(c) of the
Internal Revenue Code.

(o)    Material Contracts. Except for this Agreement and the other Transaction
Documents, the Contracts filed as exhibits to the Company Reports filed with the
SEC prior to the date of this Agreement and as set forth on Section 3.01(o) of
the Company

 

18



--------------------------------------------------------------------------------

Disclosure Schedule, none of the Company or its Subsidiaries is a party to any
of the types of Contracts listed in clauses (i) through (xv) of this Section
3.01(o) which are currently in effect (such types of Contracts being the
“Material Contracts”):

(i)    any Contract that would be required to be filed by the Company as a
“material contract” pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation
S-K under the Securities Act;

(ii)    any Contract involving a loan (other than accounts receivable from trade
debtors in the ordinary course of business) or advance to (other than travel and
entertainment allowances to the employees of the Company and any of its
Subsidiaries extended in the ordinary course of business), or investment in, any
person where the amount of such loan, advance or investment is more than
$1,000,000;

(iii)    any Contract involving Indebtedness of the Company or any of its
Subsidiaries of more than $1,000,000;

(iv)    any Contract (including so called take-or-pay or keep-well agreements)
under which any person (other than the Company or any of its Subsidiaries) has
directly or indirectly guaranteed Indebtedness of the Company or any of its
Subsidiaries of more than $1,000,000;

(v)    any Contract granting or evidencing a Lien on any properties or assets of
the Company or any of its Subsidiaries with value of more than $1,000,000;

(vi)    any Contract under which the Company or any of its Subsidiaries has any
material obligations that have not been satisfied or performed (other than
indemnification and confidentiality obligations) relating to the acquisition,
disposition, sale, transfer or lease (including leases in connection with
financing transactions) of properties or assets of the Company or any of its
Subsidiaries that have a fair market value or purchase price of more than
$1,000,000 (by merger, purchase or sale of assets or stock or otherwise);

(vii)    any Contracts which have not been fully performed involving any
resolution or settlement of any Action with an amount in controversy greater
than $1,000,000;

(viii)    any non-competition Contract or other Contract that purports to limit,
curtail or restrict in any material respect the ability of the Company or any of
its Subsidiaries to compete in any geographic area, industry or line of
business;

(ix)    any Contract that contains a put, call or similar right pursuant to
which the Company or any of its Subsidiaries could be required to purchase or
sell, as applicable, any equity interests of any person or assets that have a
fair market value or purchase price of more than $1,000,000;

 

19



--------------------------------------------------------------------------------

(x)    each Contract that involves the acquisition or disposition, directly or
indirectly (by merger, license or otherwise), of any securities of any person
(other than a company incentive awards) or any assets that (A) have a fair
market value or purchase price of more than US$1,000,000, or (B) providing for
any earn-out or similar payment payable to any person;

(xi)    each share or stock redemption or purchase or other Contract affecting
or relating to the share capital of the Company or any of its Subsidiaries,
including each Contract with any shareholder of the Company or any of its
Subsidiaries which includes anti-dilution rights, voting arrangements or
operating covenants;

(xii)    each Contract under which the Company or any of its Subsidiaries has
granted any Person any registration rights, or any right of first refusal, first
offer or first negotiation with respect to any shares of Common Stock or
securities of any Subsidiaries of the Company;

(xiii)    any Contract giving the other party the right to terminate such
Contract as a result of this Agreement or the consummation of the transactions
contemplated hereunder, where (A) such Contract requires any payment in excess
of $1,000,000 per calendar year to be made by the Company or any of its
Subsidiaries or (B) the value of the outstanding receivables due to the Company
and its Subsidiaries under such Contract as of the date of this Agreement is in
excess of $1,000,000, in each case excluding purchase orders from customers in
the ordinary course of business;

(xiv)    any Contract that contains any material restrictions with respect to
(A) payment of dividends or any distribution with respect to equity interests of
the Company or any of its Subsidiaries, (B) pledging of share capital of the
Company or any of its Subsidiaries or (C) issuance of guaranty by the Company or
any of its Subsidiaries; or

(xv)    any Contract between any the Company or its Subsidiaries, on the one
hand, and any directors or officers of any the Company or its Subsidiaries or
their immediate family members or shareholders of the Company holding more than
5% of the voting securities of the Company, on the other hand, under which there
are material rights or obligations outstanding

In each case, (i) each Material Contract is a legal, valid and binding
obligation of the Company or its Subsidiaries party thereto and to the Company’s
knowledge, the other parties thereto, (ii) except as set forth on Section
3.01(o) of the Company Disclosure Schedule, neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge and as of the date hereof, any
other party thereto, is in material breach or material violation of, or material
default under, any Material Contract, (iii) except as set forth on Section
3.01(o) of the Company Disclosure Schedule, neither the execution of this
Agreement nor the consummation of any Transaction shall constitute a material
default under, give rise to cancellation rights under, or otherwise adversely
affect any of

 

20



--------------------------------------------------------------------------------

the material rights of the Company or any of its Subsidiaries under any Material
Contract, and (iv) except as set forth on Section 3.01(o) of the Company
Disclosure Schedule, the Company and its Subsidiaries have not received any
written claim or notice of default, termination or cancellation under any such
Material Contract.

(p)    Properties. Each of the Company and its Subsidiaries has good and
marketable title to, or in the case of leased tangible property and leased
tangible assets, has valid and enforceable leasehold interests in, all of its
material properties and tangible assets, free and clear of all Liens, except for
(i) Liens disclosed in Section 3.01(p) of the Company Disclosure Schedule,
(ii) Liens for Taxes not yet due and payable or being contested in good faith,
(iii) mechanics, carriers’, workmen’s, repairmen’s or other like Liens arising
or incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of the Company, (iv) easements, rights of
way, zoning ordinances and other similar encumbrances affecting real property
which are not, individually or in the aggregate, material to the business of the
Company or (v) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property.

(q)    Unlawful Payments. Neither the Company nor any of its Subsidiaries, the
directors or officers nor, to the best of the Company’s knowledge any agents
acting at its direction, or employees, representatives, franchisees or
distributors of the Company or any of its Subsidiaries, has taken any action,
directly or indirectly, that: (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(C) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee; (D) violated the Foreign Corrupt Practices Act of 1977, as amended
(the “FCPA”) or (E) would have violated the FCPA (in any case where the Company,
any of its Subsidiaries, or any other person referenced above may not have been
subject to the FCPA), and there have been no false or fictitious entries made in
the books or records of the Company or any of its Subsidiaries relating to any
payment that the FCPA prohibits, and neither the Company nor any of its
Subsidiaries has established or maintained a secret or unrecorded fund for use
in making any such payments.

(r)    Brokers and Finders. Except as set forth on Section 3.01(r) of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries has
used any broker, finder, placement agent or financial advisor or incurred any
liability for any brokers’, finders’ or similar fees or commissions in
connection with any of the Transactions.

(s)    Related Party Transactions. Except as set forth on Section 3.01(s) of the
Company Disclosure Schedule, none of the officers or directors of the Company or
any Subsidiary of the Company and, to the knowledge of the Company, none of the
employees of the Company or its Subsidiaries is presently a party to any
transaction with the Company or any Subsidiary of the Company (other than for
services as employees,

 

21



--------------------------------------------------------------------------------

officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $60,000 other than (a) for payment of salary or consulting fees for services
rendered, (b) reimbursement for expenses incurred on behalf of the Company or
one of its Subsidiaries and (c) for other employee benefits, including stock
option agreements under the existing Company stock option plan.

(t)    Securities Law Compliance. Neither the Company nor any of its Affiliates,
nor any person acting at its or their instruction, has conducted any general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) in connection with the offer or sale of any of the
Securities. Neither the Company nor any of its Affiliates, nor any person acting
at its or their instruction, has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any security, under
circumstances that would require registration under the Securities Act of the
offer or sale of the Securities as contemplated hereby. Assuming the accuracy of
the Purchasers representations and warranties set forth in ARTICLE IV, the
offer, sale and issuance by the Company of the Securities, and the issuance of
the shares of Company Common Stock upon conversion of the Purchased Preferred
Shares and upon the exercise of the Warrants, are exempt from the registration
requirements under the Securities Act, and the rules and regulations promulgated
thereunder.

(u)    Listing and Maintenance Requirements. Except as set forth on Section
3.01(s) of the Company Disclosure Schedule, the Company Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate, or reasonably likely to have the effect
of terminating, the registration of the Company Common Stock under the Exchange
Act nor has the Company received any notification in writing that the SEC is
contemplating terminating such registration. Except as set forth on Section
3.01(u) of the Company Disclosure Schedule, the Company has not, in the four
(4) years preceding the date hereof, received notice from the Nasdaq in writing
to the effect that the Company is not in compliance with the listing or
maintenance requirements of such exchange.

(v)    Intellectual Property. The Company has not received written notice that
its or any of its Subsidiaries’ material patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights that the Company and its Subsidiaries owns,
uses, or has the rights to use (collectively, the “Intellectual Property
Rights”), violates or infringes upon the rights of any Person. The Company and
its Subsidiaries own or possess all rights to use, option and/or license, as the
case may be, all material Intellectual Property Rights necessary for the conduct
of their respective businesses as currently being conducted. To the knowledge of
the Company, no former or current employee, no former or current consultant, and
no third party joint developer of the Company or its Subsidiaries has any
material Intellectual Property Rights made, developed, conceived, created or
written by the aforesaid employee, consultant or third party joint developer
during the period of his or her retention by, or joint venture with, such
Company or its Subsidiaries which can be asserted against any of the Company or
its Subsidiaries.

 

22



--------------------------------------------------------------------------------

(w)    Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonably prudent and customary in the businesses in which the
Company and its Subsidiaries are engaged. The Company has no reason to believe
that it will not be able to renew its and its Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s and such Subsidiaries’ respective lines
of business. Except as set forth in Section 3.01(w) of the Company Disclosure
Schedule, there are no other material claims by the Company or any of its
Subsidiaries pending under any such policies. Such insurance policies are in
full force and effect; all premiums with respect thereto are currently paid, and
the Company and its Subsidiaries are in compliance with the terms thereof. To
the Company’s knowledge, and except as disclosed in the Company Disclosure
Schedule, there is no threatened termination of any such insurance policies.
Each insurance policy shall continue to be in full force and effect immediately
following the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents.

(x)    Labor Matters. Except as set forth on Section 3.01(x) of the Company
Disclosure Schedule, the Company and its Subsidiaries are in material compliance
with all currently applicable Laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, social
contributions work safety and insurance and are not engaged in any unfair labor
practice. All payments and contributions to mandatory social insurance funds
(including pension, medical, unemployment, work-related injury and maternity
insurance) which are required under the applicable Laws to be made by the
Company or its Subsidiaries on behalf of its employees or by its respective
employees have been duly paid in full, except to the extent that such
non-compliance would not, individually or in the aggregate, result in a Material
Adverse Effect. There is no unfair labor practice or complaint, material labor
strike, disturbance or dispute exists or is pending or threatened against the
Company or any of its Subsidiaries.

(y)    Executive Officers. Except as set forth on Section 3.01(y) of the Company
Disclosure Schedule, to the best of the Company’s knowledge, no executive
officer (as defined in Rule 501(f) of the Securities Act) of the Company or any
Subsidiary of the Company has notified the Company or such Subsidiary that such
officer intends to leave the Company or such Subsidiary or otherwise terminate
such officer’s employment with the Company or such Subsidiary. Except as set
forth on Section 3.01(y) of the Company Disclosure Schedule, to the best of the
Company’s knowledge, no executive officer of the Company or any Subsidiary of
the Company is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement, noncompetition
agreement, or any other contract or agreement or any restrictive covenant.

 

23



--------------------------------------------------------------------------------

(z)    Price of Common Stock. The Company has not taken any action intended to
stabilize or manipulate the price of the Company Common Stock.

(aa)    Investment Company Act. The Company is not required to register as an
“investment company”, as such term is defined in the U.S. Investment Company Act
of 1940, as amended.

Section 3.02.    Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that each of the statements contained in
this Section 3.02 are true and correct as of the date of this Agreement, and
each of such statements shall be true and correct on and as of the date of the
Closing, with the same effect as if made on and as of the date of the Closing
(unless such statement by its term speaks of a specified date, in which case the
accuracy of such statement will be determined with respect to such date).

(a)    Organization; Ownership. The Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation. The Purchaser has all requisite legal and corporate power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is duly qualified to transact
business in each jurisdiction in which it conducts and proposes to conduct
business.

(b)    Authorization; No Conflicts.

(i)    The Purchaser has all necessary corporate power and authority to execute
and deliver this Agreement and the other Transaction Documents and to consummate
the Transactions. The execution, delivery and performance by the Purchaser of
this Agreement and the other Transaction Documents and the consummation of the
Transactions have been duly authorized by all necessary corporate action on
behalf of the Purchaser. No other corporate proceedings on the part of the
Purchaser are necessary to authorize the execution, delivery and performance by
the Purchaser of this Agreement and consummation of the Transactions. This
Agreement has been duly and validly executed and delivered by the Purchaser.
This Agreement is a valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, subject to the
Enforceability Exceptions.

(ii)    The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Purchaser, the consummation by the Purchaser of the
Transactions and the compliance by the Purchaser with any of the provisions
hereof and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, (A) any provision of the Purchaser’s organizational
documents, (B) any Contract or obligation to which the Purchaser or any of its
Affiliates is a party or by which the Purchaser or any of its Affiliates or any
property or asset of the Purchaser or its Affiliates are bound or (C) any
permit, license, judgment, order, decree, ruling, injunction, statute, law,

 

24



--------------------------------------------------------------------------------

ordinance, rule or regulation applicable to the Purchaser or any of its
Affiliates, other than in the case of clauses (B) and (C) as would not
reasonably be expected to materially and adversely affect or delay the
consummation of the Transactions.

(c)    Consents and Approvals. No material consent, approval, order or
authorization of, or registration, declaration or filing with, or exemption or
review by, any Governmental Authority is required on the part of the Purchaser
in connection with the execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the Transactions, except
(i) the filing of a Schedule 13D and applicable forms under Section 16 as
required under the Exchange Act, (ii) filings pursuant to the HSR Act (if
required under the circumstances described in Section 4.01(b)), (iii) the PRC
Regulatory Filings, and (iv) any consent, approval, order, authorization,
registration, declaration, filing, exemption or review the failure of which to
be obtained or made, individually or in the aggregate, would not reasonably be
expected to adversely affect or delay the consummation of the transactions
contemplated hereby by the Purchaser.

(d)    Available Funds. At the Closing, the Purchaser will have sufficient funds
(including under any financing arrangements) in U.S. Dollars, to pay the
Aggregate Consideration payable to the Company at Closing pursuant to ARTICLE II
and all related fees and expenses associated therewith. Notwithstanding anything
in this Agreement to the contrary, the Purchaser affirms, represents and
warrants that it is not a condition to the Closing or to any of its obligations
under this Agreement that it obtain financing for the transactions contemplated
by this Agreement.

(e)    Securities Act Representations.

The Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act) and is aware that the sale of the Securities is being made in
reliance on a private placement exemption from registration under the Securities
Act. The Purchaser is acquiring the Securities for its own account, and not with
a view toward, or for sale in connection with, any distribution thereof in
violation of any federal or state securities or “blue sky” law, or with any
present intention of distributing or selling such Securities in violation of the
Securities Act. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in such Securities and is capable of bearing the
economic risks of such investment.

(f)    Brokers and Finders. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.

(g)    Ownership. Except as contemplated by the Transaction Documents, as of
immediately prior to Closing, the Purchaser does not own, directly or
indirectly, beneficially or of record, or have the right to acquire, any shares
of Company Common Stock or other securities of the Company, or any direct or
indirect interest in any such securities.

 

25



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.01.    Reasonable Best Efforts.

(a)    Subject to the terms and conditions of this Agreement, the Company and
the Purchaser each agree to use their respective reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws to consummate the
transactions contemplated by this Agreement as promptly as practicable.
Following Closing, the Company and the Purchaser each agree to use their
respective reasonable best efforts to obtain and maintain all approvals,
consents, registrations, permits, authorizations and other confirmations
required to be obtained from any Governmental Authority or other third party
that the Company and the Purchaser mutually agree should be sought in connection
with the transactions contemplated by this Agreement and the other Transaction
Documents.

(b)    In furtherance and not in limitation of the foregoing, following the
Closing, in the event that the conversion of the Company Preferred Stock to
Company Common Stock or the exercise of the Warrants by the Purchaser would
require a filing under the HSR Act, then, the Purchaser, on the one hand, and
the Company, on the other hand, shall (i) make an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated hereby as required by the HSR Act as promptly as
practicable following such determination, (ii) supply as promptly as practicable
any additional information and documentary material that may be requested
pursuant to the HSR Act and (iii) use its reasonable best efforts to take all
other actions necessary to cause the expiration or termination of the applicable
waiting periods under the HSR Act as soon as practicable; provided, that nothing
herein shall prohibit the Purchaser or the Company from, in good faith, seeking
to limit the scope or content of any such request.

(c)    In furtherance and not in limitation of the foregoing, following Closing,
each of the Company and the Purchaser shall use its respective reasonable best
efforts to (i) cooperate in all respects with each other in connection with any
filing or submission with a Governmental Authority in connection with this
Agreement and the other Transaction Documents or the transactions contemplated
hereby and thereby and in connection with any investigation or other inquiry by
or before a Governmental Authority relating to the transactions contemplated
hereby, including any proceeding initiated by a private party, including by
(A) defending against all lawsuits or other legal, regulatory, administrative or
other proceedings to which it or any of its Affiliates is a party challenging or
affecting this Agreement or the other Transaction Documents or the consummation
or the transactions contemplated by this Agreement or the other Transaction
Documents, in each case

 

26



--------------------------------------------------------------------------------

until the issuance of a final, non-appealable order with respect to each such
lawsuit or other proceeding, (B) seeking to have lifted or rescinded any
Governmental Order which may adversely affect the ability of the parties to
consummate the transactions contemplated hereby, in each case until the issuance
of a final, non-appealable Governmental Order with respect thereto and
(C) executing and delivering any additional instruments necessary to consummate
the transactions contemplated hereby, and (ii) keep the other party informed in
all material respects and on a reasonably timely basis of (x) any substantive
communications received by such party from, or given by such party to any
Governmental Authority and of any substantive communications received or given
in connection with any proceeding by a private party, in each case regarding any
of the transactions contemplated by this Agreement and (y) the status of any
request, inquiry, investigation, action or legal proceeding from, by or before
any Governmental Authority or third party with respect to the transactions
contemplated by this Agreement. Subject to applicable Law relating to the
exchange of information, each of the Company and the Purchaser shall have the
right to review in advance, and will consult the other parties or party on and
consider in good faith the views of the other parties or party in connection
with any filing, analysis, appearance, presentation, memorandum, brief,
argument, opinion or proposal made or submitted in connection with the
transactions contemplated by this Agreement. In addition, except as may be
prohibited by any Governmental Authority or by any applicable Law, in connection
with any request, inquiry, investigation, action or legal proceeding by or from
any Governmental Authority with respect to the transactions contemplated by this
Agreement, each of the Company, on the one hand, and the Purchaser, on the other
hand, will permit authorized representatives of the other party to be present at
each substantive meeting or conference with a Governmental Authority relating to
such request, inquiry, investigation, action or legal proceeding and to have
access to and be consulted in connection with any document, opinion or proposal
made or submitted to any Governmental Authority in connection with such request,
inquiry, investigation, action or legal proceeding. With respect to any
materials required to be given by either party to the other party pursuant to
this Section 4.01(c), such first party may limit such materials to such second
Party’s outside counsel and may redact or withhold competitively sensitive or
confidential information, instead of directly to such second party. The
obligations set forth in this Section 4.01(c) shall not apply with respect to
the PRC Approvals, except that the Purchaser shall regularly update the Company
and keep the Company informed on a reasonably timely basis as to the status and
timing of all notifications and other substantive submissions to any PRC
Governmental Authority and the expected timing of the PRC Approvals.

(d)    In furtherance and not in limitation of the foregoing, following Closing,
each of the Company and the Purchaser shall use their respective reasonable best
efforts to resolve such objections, if any, as may be asserted by a Governmental
Authority or other Person with respect to the transactions contemplated hereby.
Notwithstanding the foregoing, nothing in this Agreement shall require, or be
construed to require, the Company or its Subsidiaries to agree to sell, hold,
divest, discontinue or limit, before or after the Closing Date, any material
assets, businesses or interests of the Company or any of its Subsidiaries

 

27



--------------------------------------------------------------------------------

(e)    In furtherance and not in limitation of the foregoing, the Purchaser
shall make all appropriate filings required in connection with this Agreement,
the other Transaction Documents and the transactions contemplated by this
Agreement and the other Transaction Documents with NRDC and MOFCOM as promptly
as practicable within the applicable period required by applicable Law, and with
respect to the foreign exchange registration with the relevant SAFE or SAFE
Designated Bank and all other filings, as promptly as practicable after
obtaining or completing required prerequisite approvals and/or filings with
respect to the outbound investment by the Purchaser contemplated hereby, and
supply as promptly as practicable any additional information and documentary
material that may be requested pursuant to applicable Law in connection with the
PRC Regulatory Filings, and use reasonable best efforts to take, or cause to be
taken, all actions necessary, proper or advisable to obtain the PRC Regulatory
Filings as soon as is practicable and to avoid any impediment to the
consummation of the transactions contemplated hereby under any applicable Laws
of the PRC or orders from any PRC Governmental Authority, including using
reasonable best efforts to take all such action as reasonably may be necessary
to resolve such objections, if any, as any PRC Governmental Authority or Person
may assert under any applicable Laws of the PRC or orders from any PRC
Governmental Authority with respect to this Agreement or the other Transaction
Documents or the transactions contemplated hereby and thereby.

(f)    For the purposes of this Section 4.01, “reasonable best efforts” shall be
deemed to include, subject to the proviso below, complying with any requirements
of applicable Law or order of any Governmental Authority that may be imposed in
connection with seeking and obtaining any consents, approvals, authorizations,
waivers or exemptions of any Governmental Authority necessary to consummate the
transactions contemplated by this Agreement; provided, that, for the purposes of
this Section 4.01, “reasonable best efforts” shall not require, or be deemed to
require either party or any of its Affiliates to agree to or take any action
that would result in any arrangements, conditions or restrictions imposed by any
Governmental Authority that would, individually or in the aggregate, reasonably
be expected to have (A) a material adverse effect on the anticipated economic
benefit or value that such party reasonably expects to be realized from the
transactions contemplated under this Agreement or the other Transaction
Documents or (B) a material adverse effect on the businesses of such party and
its Subsidiaries and Affiliates, taken as a whole.

(g)    Notwithstanding anything to the contrary herein or in any of the other
Transaction Documents (including the Warrants), if the conversion of the Company
Preferred Stock or Company Common Stock or the exercise of the Warrants by the
Purchaser following Closing would result in the requirement for any material
approval of a Governmental Authority to be obtained, the Company shall use
reasonable best efforts to promptly obtain such approval of such Governmental
Authority so that the conversion of the Company Preferred Stock or Company
Common Stock or the exercise of the Warrants by the Purchaser can be completed
without delay.

 

28



--------------------------------------------------------------------------------

Section 4.02.    Interim Business Operations. Except as expressly set forth in
Schedule 4.02, between the date of this Agreement and the Closing, the Company
and its Subsidiaries shall operate their respective businesses only in the
ordinary course consistent with past practice. Without limiting the generality
of the foregoing, except as expressly set forth in Schedule 4.02, from the date
hereof until the date of the Closing, other than as contemplated by this
Agreement or any other Transaction Documents, the Company shall not, and shall
cause each of its Subsidiaries not to, without the Purchaser’s prior written
consent, take any action that, if taken prior to the date hereof, would
constitute a breach or violation of clauses (i) through (xii) of Section
3.01(i).

Section 4.03.    Access to Information; Confidentiality.

(a)    Subject to compliance with applicable Laws, the Company shall, and shall
cause each of its Subsidiaries to, afford to the Purchaser and its
representatives reasonable access upon reasonable advance notice and during
normal business hours during the period prior to the Closing or the termination
of this Agreement to all their respective properties, assets, books, records,
Contracts, permits, documents, information, directors and officers, and during
such period the Company shall, and shall cause each of its Subsidiaries to, make
available to the Purchaser any information concerning its business as the
Purchaser may reasonably request. For the avoidance of doubt, the foregoing
provision shall not be deemed to provide the Purchaser the right to contact the
Company’s customers or vendors alone without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed.

(b)    No investigation by the Purchaser or any of its representatives and no
other receipt of information by the Purchaser or any of its representatives
shall operate as a waiver or otherwise affect any representation, warranty,
covenant, agreement or other provision of this Agreement, or the obligations of
the parties (or remedies with respect thereto) or the conditions to the
obligations of the parties under the Agreement.

(c)    The terms of the Confidentiality Agreement are hereby incorporated herein
by reference and shall continue in full force and effect until the Closing.
Nothing provided to the Purchaser pursuant to this Section 4.03 shall in any way
amend or diminish the Purchaser’s obligations under the Confidentiality
Agreement. The Purchaser acknowledges and agrees that any Confidential
Information (as defined in the Confidentiality Agreement) provided to the
Purchaser pursuant to this Section 4.03 or otherwise by or on behalf of the
Company or any representative thereof shall be subject to the terms and
conditions of the Confidentiality Agreement. If this Agreement is, for any
reason, terminated prior to the Closing, the Confidentiality Agreement and the
obligations of the Purchaser thereunder shall nonetheless continue in full force
and effect.

Section 4.04.    Notification of Certain Matters. The Company shall give prompt
notice to the Purchaser, and the Purchaser shall give prompt notice to the
Company, of the occurrence, or non-occurrence, of any event the occurrence or
non-occurrence of which would

 

29



--------------------------------------------------------------------------------

be reasonably likely to cause (i) any representation or warranty of the Company
or the Purchaser, as the case may be, contained in this Agreement to be untrue
or inaccurate in any material respect at or prior to the Closing or (ii) the
Company or the Purchaser, as the case may be, to fail to comply with or satisfy
in any material respect any covenant, condition or agreement to be complied with
or satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 4.04 shall not limit or otherwise affect the remedies
available hereunder to the party receiving such notice.

Section 4.05.    PPPI. In the event that the Company issues or agrees to issue
shares of Company Common Stock or any other Securities pursuant to or in
connection with the PPPI Purchase Agreement (including the settlement of any
Action relating thereto) at any time after the eighteen (18) month anniversary
of the Closing, the Company shall promptly issue to the Purchaser the Additional
Warrant.

Section 4.06.    Use of Proceeds. The Company shall use the proceeds from the
issuance of the Securities pursuant to this Agreement to repay and/or discharge
amounts outstanding under the TPG Credit Agreements and expenses associated with
the transactions contemplated hereby.

Section 4.07.    Board Appointment. On the Closing Date, the Board of Directors
shall be reconstituted such that (a) the number of seats on the Board of
Directors of the Company shall be seven, and (b) two of such seven directors
(including the Chairman of the Board) shall be the Purchaser Nominees.

Section 4.08.    Securities Laws; Legends.

(a)    The Purchaser acknowledges and agrees that the Securities have not been
registered under the Securities Act or the securities laws of any state and that
they may be sold or otherwise disposed of only in one or more transactions
registered under the Securities Act and, where applicable, such laws, or as to
which an exemption from the registration requirements of the Securities Act and,
where applicable, such laws, is available. The Purchaser acknowledges that,
except as provided in the Investor Rights Agreement, the Purchaser has no right
to require the Company to register the Securities. The Purchaser further
acknowledges and agrees that any certificate or evidence of book-entry notation
for the Securities shall bear a legend substantially as set forth in paragraph
(b) of this Section 4.08 (and any shares evidenced in book entry form shall
contain appropriate comparable notation and reflect related stop transfer
instructions).

(b)    Any certificates for the Securities shall bear a legend in substantially
the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A

 

30



--------------------------------------------------------------------------------

REGISTRATION STATEMENT IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

(c)    When issued pursuant hereto, the certificates evidencing the Securities
shall also bear any legend required by any applicable state blue sky law.

(d)    Any holder of Securities may request the Company to remove any or all of
the legends described in this Section 4.08 from the certificates evidencing such
Securities by submitting to the Company such certificates, and, in the case of
the legend relating to restrictions on transfer under the Securities Act or
applicable state laws, together with an opinion of counsel, to the effect that
such legend or legends are no longer required under the Securities Act or
applicable state laws, as the case may be. Following the first anniversary of
the Closing Date, the Company shall, if requested, promptly remove the
restrictive legend relating to restrictions on transfer in this Agreement from
any certificates representing the Purchaser’s Securities.

Section 4.09.    Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt
of evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the reasonable judgment of the Company to
protect the Company from any loss it may suffer if a certificate is replaced),
or, in the case of mutilation, upon surrender and cancellation thereof, the
Company will issue a new certificate or, at the Company’s option, a share
ownership statement representing Securities for an equivalent number of shares
or another security of like tenor, as the case may be.

Section 4.10.    Stockholder Approval. Immediately after the execution of this
Agreement and in lieu of calling a stockholders meeting, the Company shall use
its reasonable best efforts to deliver to the Purchaser an irrevocable
stockholder written consent (the “Stockholder Written Consent”) executed by the
Founder Stockholders (who will then collectively hold a majority of the
Company’s issued and outstanding Company Common Stock) adopting resolutions to
approve: (i) the conversion of the Company Preferred Stock to the Company Common
Stock; (ii) issuance of Company Common Stock upon exercise of the Warrants; and
(iii) the proxy, board representation and voting rights set forth in the
Shareholder Agreement and Investor Rights Agreement (collectively, the
“Stockholder Proposal”). The Company represents that the Stockholder Written
Consent shall be sufficient to approve the Stockholder Proposal without
requiring any additional written consent from other stockholders or convening
any stockholders meeting to vote on the Stockholder Proposal pursuant to the
applicable Law, certificate of incorporation and/or bylaws of the Company. If
such Stockholder Written Consent is not delivered to the Purchaser within one
(1) calendar day following the execution of this Agreement, Purchaser shall have
the right to terminate this Agreement pursuant to Section 6.01(b) herein. The
Company shall, in accordance with applicable Law, mail to any stockholder of the
Company that did not execute the Stockholder Written Consent approving the
transactions contemplated hereby, notice of such Stockholder Written Consent as
required by

 

31



--------------------------------------------------------------------------------

Section 228 of the Delaware Corporation Law. The Company shall promptly prepare
(and the Purchaser will reasonably cooperate with the Company to prepare) and
file (but in no event more than sixty (60) days following the Closing) with the
SEC a preliminary information statement relating to the Stockholder Written
Consent, shall respond to any comments of the SEC or its staff to as promptly as
practicable for the purpose of clearing the Company’s information statement with
the SEC in accordance with applicable Law and satisfaction of any other
regulatory requirements, and cause a definitive information statement related to
such Stockholder Written Consent to be mailed to the Company’s stockholders as
promptly as practicable after clearance by the SEC. The Company agrees that each
information statement referred to in this Section 4.10, when mailed to the
Company’s stockholders, shall comply as to form in all material respects with
the requirements of the Exchange Act and the rules and regulations promulgated
thereunder and that none of the information included or incorporated by
reference in any such information statement will, at the date it is mailed to
the stockholders of the Company, or at the time of any amendment or supplement
thereof, to the best of Company’s knowledge contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, except for statements
made in such information statement based exclusively on information supplied in
writing by or on behalf of the Purchaser specifically and explicitly for
inclusion or incorporation by reference therein. The Purchaser and the Company
agree promptly to correct any information provided by it or on its behalf for
use in the information statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and mail to its stockholders an
amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall consult with the Purchaser
prior to mailing any such information statement, or any amendment or supplement
thereto, and provide the Purchaser with a reasonable opportunity to comment
thereon. The Company shall promptly notify the Purchaser upon the receipt of any
comments from the SEC or its staff or any request from the SEC or its staff for
amendments or supplements to any information statement and shall provide the
Purchaser with copies of all correspondence between it and its representatives,
on the one hand, and the SEC, on the other hand. The Stockholder Written Consent
shall become effective twenty (20) calendar days following the distribution of
such information statement to the Company’s stockholders (the “Stockholder
Approval”), and the Company shall ensure that the Stockholder Approval is
obtained within one hundred eighty (180) days following Closing. In the event
that the Company is unable to obtain, as a matter of Law, the approval of the
transactions contemplated under this Agreement by Company stockholders through
the Stockholder Written Consent and the mailing of the information statement to
Company stockholders as contemplated under the provisions in this Section 4.10
above within one hundred eighty (180) days following Closing, at the request of
the Purchaser, the Company shall immediately call and hold a meeting of its
stockholders and include a proposal to approve (and, the Board of Directors
shall recommend approval of) the Stockholder Proposal at its stockholders
meeting no less than once in each three (3)-month period beginning on the one
hundred eightieth (180) days following Closing until stockholders approve
Stockholder Proposal in its entirety.

Section 4.11.    Listing. The Company shall, following the Closing Date, use
reasonable best efforts to effect the listing of the Purchased Common Shares and
Company Common Stock issuable upon conversion of the Purchased Preferred Shares
and the exercise of the Warrants on Nasdaq.

 

32



--------------------------------------------------------------------------------

Section 4.12.    Reservation of Shares. From and after the Closing, the Company
shall at all times reserve and keep available out of its authorized but unissued
shares of Company Common Stock, solely for the purpose of providing for the
conversion of the Purchased Preferred Shares and the exercise of the Warrants,
such number of shares of Company Common Stock as shall from time to time equal
the number of shares sufficient to permit the conversion of the shares of
Purchased Preferred Shares and the exercise of the Warrants issued pursuant to
this Agreement in accordance with their respective terms. The Company covenants
that all shares of Company Common Stock issuable upon conversion of the
Purchased Preferred Shares and the exercise of the Warrants shall, upon such
issue, be duly and validly issued and fully paid and non-assessable. If at any
time the number of authorized but unissued shares of Company Common Stock shall
not be sufficient to effect the conversion of the Purchased Preferred Shares and
the exercise of the Warrants or otherwise to comply with the terms of this
Agreement, the Company shall take all corporate action as may be necessary to
increase its authorized but unissued shares of Company Common Stock to such
number of shares as shall be sufficient for such purposes. The Company will use
its reasonable best efforts to obtain any authorization, consent, approval or
other action by, and shall make any filing with any court or administrative body
that may be required under, applicable state securities laws in connection with
the issuance of shares of Company Common Stock upon conversion of the Purchased
Preferred Shares and the exercise of the Warrants.

Section 4.13.    Third Party Consents.

(a)    The Company shall, and shall cause its Subsidiaries to, use their
respective reasonable best efforts to obtain all necessary consents required to
be obtained, and to make all necessary notices required to be made, by it from
third parties (other than Governmental Authorities) to avoid the breach or
termination of any Contract to which the Company or any of its Subsidiaries are
party and, by its terms, requires the notice to or consent of such third party
or provides such third party any termination rights in connection with the
transactions contemplated by this Agreement and the other Transaction Documents,
including certain specific consents of counterparties to those Contracts set
forth on Section 4.13 of the Company Disclosure Schedule (such specific
consents, the “Required Third Party Consents”) which shall be obtained prior to
Closing, unless the Company and the Purchaser mutually agree that any consents
are not desired. The Company shall consult with and keep the Purchaser
reasonably informed on a reasonably current basis of the status of the Required
Third Party Consents, including promptly providing any material communications
to or from any third parties in connection with the procurement of the Required
Third Party Consents

(b)    The Company and the Purchaser agree that, in the event that any consent,
approval or authorization necessary to preserve for the Company or any of its
Subsidiaries any right or benefit under any Contract to which the Company or any
of its Subsidiaries is a party is not obtained prior to the Closing, the parties
hereto will use their commercially reasonable efforts to obtain such consent,
approval or authorization as promptly thereafter as reasonably practicable.

 

33



--------------------------------------------------------------------------------

Section 4.14.    Stock Pledge Agreement. The Purchaser agrees to, and the
Company shall cause the Founder Stockholders to, enter into definitive
documentation with each other prior to or concurrently with the Closing,
negotiated in good faith with the other Parties, in respect of a Stock Pledge
Agreement relating to a pledge by the Founder Stockholders of an aggregate of
4,180,545 shares of Company Common Stock beneficially owned by them on terms
consistent in all material respects with those set forth on Exhibit F hereto
and, to the extent not inconsistent with the terms set forth on Exhibit F
hereto, other customary provisions for agreements of this kind as mutually
agreed by the Parties (the “Stock Pledge Agreement”).

Section 4.15.    Key Employee Retention Program. Subject to the approval by the
Board of Directors, the Company will prepare a retention program for the key
employees of the Company including any equity incentive plan (“Key Employee
Retention Program”) which shall be consistent with industry standards and
present such Key Employee Retention Program to the Purchaser. The Parties shall
discuss in good faith and agree on the Key Employee Retention Program before it
is adopted and implemented, the Purchaser shall not unreasonably withhold its
consent.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01.    Conditions to the Obligations of the Purchaser. The obligation
of the Purchaser to consummate the transactions contemplated by this Agreement
is subject to the satisfaction at or prior to the Closing of the following
conditions (unless waived, to the extent permitted by applicable Law, by the
Purchaser):

(a)    No Injunctions or Legal Prohibitions. No Governmental Authority of
competent jurisdiction over the Transaction shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order which is then in
effect and has the effect of enjoining, restraining, prohibiting or otherwise
making illegal the consummation of the transactions contemplated hereby.

(b)    No MAE. There is no Material Adverse Effect on the Company or any of its
Subsidiaries.

(c)    Representations and Warranties. (i) Other than the Fundamental
Representations, the representations and warranties of the Company contained in
this Agreement (disregarding for this purpose any limitation or qualification
therein relating to “materiality” or “Material Adverse Effect”) or in any
certificate delivered pursuant here shall be true and correct in all respects as
of the date hereof and as of the Closing, as though made on and as of such date
and time (other than representations and warranties that by their terms address
matters only as of a specified time, which shall be true and correct in all
respects as of such time), except to the extent such failures to be true and
correct, individually or in the

 

34



--------------------------------------------------------------------------------

aggregate, as would not reasonably be expected to have a Material Adverse
Effect; and (ii) the Fundamental Representations shall be true and correct in
all respects, except for, (x) solely with respect to Section 3.01(c), de minimis
inaccuracies which do not result in any increase in the aggregate number of
Company Common Stock (including shares of Company Common Stock issuable upon the
exercise of outstanding warrants to purchase Company Common Stock or the
settlement or exercise of stock appreciation rights, restricted stock units or
stock options) of more than 0.1%, as of the date hereof and as of the Closing,
as though made on and as of such date and time (other than representations and
warranties that by their terms address matters only as of a specified time,
which shall be true and correct in all respects as of such time) and (y) solely
with respect to the second sentence of Section 3.01(a), except where the failure
of the Company to have such legal and corporate power and authority to own and
operate its properties and to carry on its business in each such jurisdiction
other than the State of Illinois has not had and would not have a material
impact on the Company or its ability to conduct its business as now conducted.

(d)    PRC Filings. All PRC Regulatory Filings shall have been duly completed,
obtained and remain effective and legally valid.

(e)    Required Third Party Consents. The Company shall have obtained the
Required Third Party Consents in a form reasonably satisfactory to the
Purchaser, and such consents shall have not been further modified, conditioned,
withdrawn or revoked.

(f)    Stock Pledge. The Founder Stockholders shall have duly executed and
delivered the Stock Pledge Agreement in form and substance reasonably
satisfactory to the Purchaser.

(g)    Performance. The Company shall have performed and complied with, in all
material respects, all covenants and agreements required by this Agreement to be
performed or complied with by the Company on or prior to the Closing Date.

(h)    Delivery. The Company shall have delivered items set forth in Section
2.02(b)(i) herein.

Section 5.02.    Conditions to the Obligations of the Company. The obligation of
the Company to consummate the transactions contemplated by this Agreement is
subject to the satisfaction at or prior to the Closing of following conditions
(unless waived, to the extent permitted by applicable Law, by the Company):

(a)    No Injunctions or Legal Prohibitions. No Governmental Authority of
competent jurisdiction over the Transaction shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order which is then in
effect and has the effect of enjoining, restraining, prohibiting or otherwise
making illegal the consummation of the transactions contemplated hereby.

 

35



--------------------------------------------------------------------------------

(b)    Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3.02 hereof or in any certificate or other
writing delivered by the Purchaser pursuant hereto shall be true and correct as
of the date hereof and at and as of the Closing Date, as though such
representations and warranties were made at and as of such date, except for any
failure of any such representations or warranties to be true and correct,
individually or in the aggregate, as would not have a material adverse effect on
the ability of the Purchaser to perform its obligations under this Agreement or
to consummate timely the transactions contemplated by this Agreement.

(c)    Performance. The Purchaser shall have performed and complied with, in all
material respects, all agreements, conditions, covenants and obligations
required by this Agreement to be performed or complied with by the Purchaser on
or prior to the Closing Date.

(d)    Required Third Party Consents. The Company shall have obtained the
Required Third Party Consents in a form reasonably satisfactory to the Company,
and such consents shall have not been further modified, conditioned, withdrawn
or revoked.

(e)    Delivery. The Purchaser shall have delivered the items set forth in
Section 2.02(b)(ii) herein.

ARTICLE VI

TERMINATION; SURVIVAL

Section 6.01.    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:

(a)    by mutual written agreement of the Purchaser and the Company;

(b)    by the Purchaser, if the Stockholder Written Consent has not been
delivered to the Buyer within one (1) calendar day after the date of this
Agreement;

(c)    at any time on or after 5:00 p.m. New York City time on the 15th day
following the date of this Agreement (the “Termination Date”), by either the
Purchaser or the Company, by giving written notice of such termination to the
other parties, if the Closing shall not have occurred on or prior to the
Termination Date; provided, that the right to terminate this Agreement pursuant
to this Section 6.01(c) shall not be available to any party whose failure to
fulfill any of its obligations under this Agreement has been the primary cause
of, or resulted primarily in, the failure of the applicable conditions being
satisfied by the Termination Date; or

 

36



--------------------------------------------------------------------------------

(d)    by either the Purchaser or the Company, by giving written notice of such
termination to the other party, if (A) there shall be any Law that shall make
illegal the consummation of the transactions contemplated hereunder or (B) a
Governmental Authority of competent jurisdiction shall have enacted, issued,
promulgated or entered a Governmental Order prohibiting, enjoining or
restraining the transactions contemplated hereunder and such Governmental Order
shall have become final and non-appealable, unless the occurrence or existence
of such Governmental Order shall be due to the failure of such party or any of
its Affiliates seeking to terminate this Agreement to perform or comply with any
of the agreements or covenants hereof to be performed or complied with by such
party or any of its Affiliates prior to the Closing.

Section 6.02.    Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.01 above, written notice thereof shall be
given to the other parties specifying the provision hereof pursuant to which
such termination is made, and this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of the parties hereto;
provided that (a) nothing herein shall relieve any party hereto from liability
for any breach of this Agreement that occurred before such termination and
(b) the provisions of this ARTICLE VI and ARTICLE VII shall remain in full force
and effect and survive any termination of this Agreement. If this Agreement is
terminated pursuant to Section 6.01 hereof, all filings, applications and other
submissions made pursuant to Section 4.01 hereof shall, to the extent
practicable, be withdrawn from the agency or other person to which made.

ARTICLE VII

MISCELLANEOUS

Section 7.01.    Survival of Representations, Warranties and Covenants. The
representations and warranties of the parties made herein or in any certificate
delivered hereunder shall survive until 11:59 p.m. New York time on December 31,
2018, and shall then expire; provided, however, that (i) the Fundamental
Representations and the representations and warranties contained in clauses (a),
(b), (f) and (g) of Section 3.02, shall survive the Closing indefinitely, and
(ii) the representations and warranties contained in Section 3.01(m)
(Environmental), Section 3.01(n) (Taxes) and Section 3.01(s) (Related Party
Transactions) shall survive the date that is (x) ninety (90) days after the
expiration of the longest federal, state, local or foreign statute of limitation
(including extensions thereof) applicable to the underlying claim or (y) if
there is no applicable statute of limitation, on the fifth (5th) anniversary of
the Closing Date. Those covenants and agreements which by their terms apply in
whole or in part after the Closing shall survive the Closing and continue in
full force until performed, and those covenants and agreements contained herein
to be wholly performed prior to the Closing shall expire as of the Closing. If a
party seeking to be indemnified makes a claim in accordance with the applicable
provisions of Section 7.08 within the time periods set forth in this
Section 7.01, such claim shall survive until it is finally and fully resolved.

 

37



--------------------------------------------------------------------------------

Section 7.02.    Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given, if delivered
personally, by facsimile or sent by overnight courier as follows:

 

  (a) If to the Purchaser, to:

Weichai America Corp.

Attention: Victory Liu

3100 Golf Road

Rolling Meadows, IL 60008

Email:        victor.liu@weichaiamerica.com

with a copy to:

King & Wood Mallesons

20th Floor, East Tower, World Financial Center

1 Dongsanhuan Zhonglu, Chaoyang District Beijing 100020

People’s Republic of China

Attention:    Xu Ping

Email:          xuping@cn.kwm.com

and

O’Melveny & Myers LLP

37th Floor, Yin Tai Centre, Office Tower

No. 2 Jianguomenwai Avenue, Beijing 100022

People’s Republic of China

Attention:    Ke Geng, Esq. and Nima Amini, Esq.

Email:          kgeng@omm.com; namini@omm.com

 

  (b) If to the Company, to:

Power Solutions International, Inc.

201 Mittel Dr.

Wood Dale, IL 60191

Attention:    Gary Winemaster, CEO

Email:          Gary.Winemaster@Psiengines.com

with a copy (which shall not constitute notice) to:

Power Solutions International, Inc.

Legal Department

201 Mittel Dr.

Wood Dale, IL 60191

Attention:    William Buzogany, General Counsel

Email:          Wbuzogany@Psiengines.com

 

38



--------------------------------------------------------------------------------

Reed Smith LLP

10 S. Wacker Drive, 40th Floor

Chicago, IL 60606

Attention:    Michael P. Lee and Jeffrey P. Schumacher

Email:          mplee@reedsmith.com; jschumacher@reedsmith.com

or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.

Section 7.03.    Amendment. Any provision of this Agreement may be amended or
modified in whole or in part at any time by an agreement in writing executed in
the same manner as this Agreement between the Company and the Purchaser, or from
a Party clearly stating their intent to be bound. No failure on the part of any
party to exercise, and no delay in exercising, any right shall operate as a
waiver thereof nor shall any single or partial exercise by any party of any
right preclude any other or future exercise thereof or the exercise of any other
right.

Section 7.04.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

Section 7.05.    Governing Law. This Agreement, the Company Disclosure Schedules
and any other document or instrument delivered pursuant hereto, and all claims
or causes of Action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution, termination,
performance or nonperformance of this Agreement (including any claim or cause of
Action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the conflicts of law rules of such
state.

Section 7.06.    Public Announcements. The press release announcing the
execution of this Agreement shall be issued only in such form as shall be
previously agreed upon by the Purchaser and the Company. Thereafter, at any time
prior to Closing or the termination of this Agreement in accordance with ARTICLE
VI, the Purchaser and the Company shall consult with each other before issuing
any press release scheduling any press conference or conference call with
investors or analysts with respect to this Agreement and, except in respect of
any such press release, press conference or conference call as may be required
by applicable Law or rules and policies of Nasdaq or the rules of any stock
exchange on which the securities of the Purchaser or any of its Affiliates are
listed, shall not issue any such press release, have any such communication,
make any such other public statement or schedule any such press conference or
conference call prior to such consultation.

 

39



--------------------------------------------------------------------------------

Section 7.07.    Expenses. Except as otherwise provided herein, each party shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement. If any Action at law or
in equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

Section 7.08.    Indemnification.

(a)    From and after the Closing, the Company agrees to indemnify and hold
harmless the Purchaser, each person who controls the Purchaser within the
meaning of the Exchange Act, and each of the respective officers, directors,
employees, agents and Affiliates of the foregoing in their respective capacities
as such (the “Purchaser Indemnified Parties”), to the fullest extent lawful,
from and against any and all costs, expenses, damages, obligations, liabilities,
assessments, judgments, losses (including diminution in value), settlements,
awards and fees (including but not limited to any investigative fees, reasonable
legal fees and other expenses incurred in connection with, and any amounts paid
in settlement of, any pending or threatened Action) (collectively, “Losses”)
arising out of or resulting from:

(i)    the failure of any representation or warranty of the Company set forth in
this Agreement or any certificate delivered pursuant to this Agreement to be
true and correct in all respects as at the date hereof and as of the Closing
Date;

(ii)    any breach or non-fulfillment of any covenant or agreement made or to be
performed by the Company in this Agreement;

(iii)    any aggregate net reduction in the Company’s and its Subsidiaries’
consolidated net income or consolidated net assets (including accounts
receivable) or increases in the Company’s and its Subsidiaries’ consolidated
liabilities as reflected on the Company’s and its Subsidiaries’ consolidated
financial statements included in the SEC Filings as a result of any financial
accounting issue(s) or restatement(s) arising out of or in connection with the
Company’s historical accounting practices or internal controls over financial
reporting, other than the specific issues or restatements (and amounts thereof)
set forth in the Identified Matters, and other than shifts of consolidated net
income, consolidated net assets or consolidated liabilities from one period to
another period or periods (including periods subsequent to the periods included
in the SEC Filings); and

(iv)    any Action, including any Action or investigation by any third party
(including any Governmental Authority), and any liability to any third party
(including any Governmental Authority) in defense, settlement or judgment in
respect of any such Action, arising out of or in connection with the Identified
Matters or any other facts, issues or circumstances relating to the Company’s
historical accounting practices, internal controls over financial reporting and
financial accounting restatement(s) or allegations of misstatements or omissions
in any SEC Filings relating thereto.

 

40



--------------------------------------------------------------------------------

(b)    From and after the Closing, the Purchaser agrees to indemnify and hold
harmless the Company, each person who controls the Company within the meaning of
the Exchange Act, and each of the respective officers, directors, employees,
agents and Affiliates of the foregoing in their respective capacities as such,
to the fullest extent lawful, from and against any and all Losses arising out of
or resulting from any misrepresentation or breach of any representation or
warranty made by the Purchaser in this Agreement or any breach or
non-fulfillment of any covenant or agreement made or to be performed by the
Purchaser in this Agreement.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be liable for any claim to any Purchaser Indemnified Party
pursuant to Section 7.08(a)(iv) unless and until the aggregate amount of
indemnifiable Losses which may be recovered equals or exceeds $5,000,000, after
which the Company shall only be liable to the Purchaser Indemnified Parties for
those Losses in excess of $5,000,000.

(d)    The party making a claim of indemnification under this Section 7.08 (the
“Indemnified Party”) shall give written notice to the party against whom such
claim is asserted (the “Indemnifying Party”) promptly after the discovery by
such party of any matters giving rise to a claim for indemnification; provided
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 7.08 unless and to the extent that the Indemnifying Party shall have
been actually prejudiced by the failure of such Indemnified Party to so notify
such party. In case any such action, suit, claim or proceeding is brought
against an Indemnified Party, the Indemnified Party shall be entitled to hire,
at its own expense, separate counsel and participate in the defense thereof;
provided, however, that the Indemnifying Party shall be entitled to assume and
conduct the defense, unless (i) the Indemnifying Party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Indemnified Party, (ii) the Indemnified Party has
reasonably concluded (based upon advice of its counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Party, or (iii) in the reasonable judgment of any
Indemnified Party (based upon advice of its counsel) a conflict of interest may
exist between the Indemnified Party and the Indemnifying Party with respect to
such claims, then, in each case, the Indemnified Party may assume responsibility
for conducting the defense (in which case the Indemnifying Party shall be liable
for any reasonable legal or other expenses reasonably incurred by the
Indemnified Party in connection with assuming and conducting the defense). No
Indemnifying Party shall be liable for any settlement of any action, suit, claim
or proceeding effected without its written consent; provided, however, the
Indemnifying Party shall not unreasonably withhold its consent. The Indemnifying
Party further agrees that it will not, without the Indemnified Party’s prior
written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit,

 

41



--------------------------------------------------------------------------------

claim or proceeding in respect of which indemnification could reasonably be
expected to be available hereunder (whether or not any Indemnified Party is an
actual or potential party to such action, suit, claim or proceeding) unless such
settlement or compromise includes an unconditional release of each Indemnified
Party from all liability arising out of such action, suit, claim or proceeding.
If written notice of a bona fide claim for indemnification under Section 7.08
has been given in respect of any breach of the representations or warranties
made by a party in this Agreement prior to the expiration of the applicable
representation or warranty, then the obligation to indemnify in respect of such
breach shall survive as to such claim, until such claim has been finally
resolved.

(e)    Notwithstanding anything to the contrary contained in this Agreement,
after the Closing, none of the parties hereto and none of their respective
Affiliates shall have any liability under any provision of this Agreement for
any (i) special, speculative, indirect or consequential Loss or lost profits
(including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
damages based on any type of multiple of earnings or similar basis) or
(ii) punitive damages, except, in each case, any such indemnifiable Losses that
are recovered by a third party in connection with a third-party claim or
resulting from a Governmental Order.

(f)    For all purposes of this Section 7.08, “Losses” shall be net of
(i) payments actually paid to the Indemnified Party under any insurance policy
with respect to such Losses, and (ii) any prior or subsequent actual recovery by
the Indemnified Party from any third party Claim with respect to such Losses, in
either case net of any fees or expenses incurred in obtaining such recovery,
including any increase in premiums resulting from such claim. Each Indemnifying
Party shall use reasonable best efforts to collect any amounts available under
applicable insurance policies, or from any other Person alleged to be
responsible, for any Losses payable under this Section 7.08; provided that in no
event shall this Section 7.08 require any party to institute an Action against
any Person.

(g)    The Indemnified Parties shall be entitled to only a single recovery
(without duplication) for indemnified Losses that arise in connection with each
matter giving rise to a breach of representation, warranty or covenant, even if
such matter shall involve breaches of multiple representations, warranties and
covenants.

(h)    For the avoidance of doubt, the Identified Matters shall be deemed to
qualify all of the Company’s representations and warranties set forth in Article
III herein.

(i)    For the avoidance of doubt, in calculating any Losses suffered by the
Purchaser Indemnifying Parties due to the Losses suffered by the Company or the
obligation of the Company to pay any monetary damages to any third party
(including any Governmental Authority) (including any Losses of the types
described in Sections 7(a)(iii) or 7(a)(iv) (other than, with respect to Section
7(a)(iv), Losses

 

42



--------------------------------------------------------------------------------

suffered directly by the Purchaser Indemnified Parties), the calculation for the
amount to be indemnified by the Company to the Purchaser Indemnified Parties
shall be (x) the total Losses and monetary damages suffered by the Company,
multiplied by (y) the Purchaser’s percentage ownership of the Company Common
Stock (on a fully-diluted as-converted basis) as of the Closing, assuming for
the purposes of such calculation the conversion of the Purchased Preferred
Shares into Company Common Stock as of such time but excluding for purposes of
such calculation all Company Common Stock or Company Preferred Stock issuable
upon exercise of the Warrants; and with respect to Losses actually suffered
directly by the Purchaser Indemnified Parties under this Agreement, the amount
to be indemnified by the Company to the Purchaser Indemnified Parties shall be
the entire amount of such Losses irrespective of Purchaser’s percentage
ownership of the Company Common Stock.

(j)    The obligations of the Indemnifying Party under this Section 7.08 shall
survive the transfer of the Securities. The agreements contained in this
Section 7.08 shall be in addition to any other rights of the Indemnified Party
against the Indemnifying Party or others, at common law or otherwise, including
for actual fraud involving a knowing and intentional misrepresentation of a fact
material to the transactions contemplated by this Agreement made with the intent
of inducing any other party hereto to enter into this Agreement and upon which
such other party has relied (as opposed to any fraud claim based on constructive
knowledge, negligent misrepresentation or a similar theory) under applicable
tort laws.

(k)    Notwithstanding anything in this Agreement to the contrary, the Purchaser
may, at its sole discretion and without prejudice to any other rights it may
have, deduct, set off and net all or a portion of indemnified Losses finally
determined to be owed by the Company to the Purchaser Indemnified Parties
pursuant to this Section 7.08 against the equivalent amount payable by the
Purchaser to the Company under this Agreement or any other Transaction
Documents, including without limitation the exercise price of the 2018 Warrant.
Neither the exercise of nor the failure to exercise of such right of set off by
the Purchaser will limit the Purchaser in any manner in the enforcement of any
other remedies that may be available to it in connection with this Agreement
under applicable Law.

Section 7.09.    Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and the Purchaser’s successors and
assigns, and no other person. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that (i) that
the Purchaser may assign its rights under this Agreement to one or more of its
Affiliates and (ii) the Company shall have the right to collaterally assign its
rights under this Agreement to any party that provides financing to the Company,
provided, however, that if such collateral assignment would adversely affect the
Purchaser in any manner, such collateral assignment shall require the prior
written consent from the Purchaser. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

43



--------------------------------------------------------------------------------

Section 7.10.    Arbitration.

(a)    Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be referred to and finally
resolved by arbitration under the Rules of Arbitration of the London Court of
International Arbitration (“LCIA Rules”) by one or more arbitrators appointed in
accordance with the LCIA Rules (the “Arbitral Tribunal”).

(b)    The arbitration shall be conducted by a sole arbitrator unless either
party objects, in which case the arbitration shall be conducted by a panel of
three arbitrators. Where the arbitration is to be conducted by a sole
arbitrator, the parties shall attempt to agree upon the selection of the sole
arbitrator. If they cannot reach agreement within 30 days from the commencement
of the arbitration, the sole arbitrator shall be appointed by the Court of the
LCIA (the “LCIA Court”) in accordance with the LCIA Rules. Where the arbitration
is to be conducted by a panel of three arbitrators, each party shall nominate
one arbitrator and the two party-nominated arbitrators shall then select the
chairman of the Arbitral Tribunal. If the two party-nominated arbitrators are
unable to do so within 30 days after the commencement of the arbitration or any
mutually agreed extension thereof, the chairman shall be selected by the LCIA
Court in accordance with the LCIA Rules.

(c)    The place of arbitration shall be London.

(d)    The language of the arbitration shall be English.

(e)    Each arbitrator shall be licensed to practice law in New York.

(f)    Each party shall have the right to apply to any court of competent
jurisdiction and/or to the Arbitral Tribunal for an order or award of temporary
or preliminary injunctive relief or other measures of interim, provisional or
conservatory measures in order to maintain the status quo or to protect its
rights or property pending arbitration pursuant to this Agreement or for the
purpose of compelling a party to arbitrate and seeking temporary or preliminary
injunctive relief in aid of an arbitration hereunder, and any such application
shall not be deemed incompatible with, or a waiver of, the parties’ agreement to
arbitrate.

(g)    The Arbitral Tribunal shall have power to take whatever interim measures
it deems necessary, including injunctive relief, specific performance and other
equitable relief, including in accordance with the provisions set forth in
Section 7.14 of this Agreement.

(h)    The award rendered by the Arbitral Tribunal shall be final and binding
between the parties and not subject to appeal or other recourse.

(i)    Recognition and enforcement of any award rendered by the Arbitral
Tribunal may be sought in any court of competent jurisdiction. Disclosure
Schedule References.

 

44



--------------------------------------------------------------------------------

Section 7.11.    Disclosure Schedule References(a) . The Parties agree that any
reference in a particular Section of the Company Disclosure Schedule shall only
be deemed to be an exception to (or, as applicable, a disclosure for purposes
of) (a) the representations and warranties (or covenants, as applicable) of the
Company that are contained in the corresponding Section of this Agreement and
(b) any other representations and warranties of the Company that is contained in
this Agreement, but only if the relevance of that reference as an exception to
(or a disclosure for purposes of) such representations and warranties would be
readily apparent to a reasonable person who has read that reference and such
representations and warranties, without any prior knowledge on the part of the
reader regarding the matter(s) so disclosed. The inclusion of an item in the
Company Disclosure Schedule as an exception to a representation or warranty
shall not be deemed an admission that such item represents a material exception
or material fact, event or circumstance or that such item would reasonably be
expected to, individually or in the aggregate, prevent, materially delay or
materially impede the ability of the Company to consummate the transactions
contemplated by this Agreement.

Section 7.12.    Severability. If any provision of this Agreement is determined
to be invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect provided that the economic and
legal substance of, any of the Transactions is not affected in any manner
materially adverse to any party. In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intent and purpose hereof. To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

Section 7.13.    Specific Performance; Remedies. Each Party agrees that
(i) irreparable damage for which monetary damages, even if available, would not
be an adequate remedy, would occur in the event that the other Party does not
perform the provisions of this Agreement (including failing to take such actions
as are required of them hereunder in order to consummate the transactions
contemplated by this Agreement) in accordance with its specified terms or
otherwise breach such provisions and (ii) the right of such Party to specific
enforcement is an integral part of the transactions contemplated by this
Agreement and without that right, such Party would not have entered into this
Agreement. Each Party acknowledges and agrees that the other Party shall be
entitled to seek an injunction, specific performance and other equitable relief
to prevent breaches of this Agreement by the other Party and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which such Party is entitled at law or in equity. Each Party
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that (x) the other Party has
an adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity. If a Party seeks an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, it shall not be
required to provide any bond or other security in connection with any such order
or injunction.

Section 7.14.    Cumulative Remedies. Except as otherwise expressly provided
herein, any and all remedies provided herein will be deemed cumulative with and
not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

 

45



--------------------------------------------------------------------------------

Section 7.15.    Headings. The headings of Articles and Sections contained in
this Agreement are for reference purposes only and are not part of this
Agreement.

[Remainder of page intentionally left blank.]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

POWER SOLUTIONS INTERNATIONAL, INC. By:  

/s/ Gary Winemaster

Name:   Gary Winemaster Title:   Chief Executive Officer

 

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

WEICHAI AMERICA CORP. By:  

/s/ Victor Liu

Name:   Victor Liu Title:   Chairman

 

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

SECTION 1.01 OF COMPANY DISCLOSURE SCHEDULE

Identified Matters

“Identified Matters” shall mean (a) the current securities class actions,
(b) SEC investigation and (c) restatement and audit of financial accounts and
review of internal controls resulting from the Audit Committee’s review and its
advisors’ and the Company’s auditors’ review of the Eric Cohen allegations and
the Company’s financial statements and internal controls, but in the case of
(c), exclusively (x) approximately $18 million in revenue erroneously recognized
in the Company’s consolidated financial statements for the year ended
December 31, 2015 which involves shifting of consolidated net income,
consolidated net assets or consolidated liabilities from 2015 to another period
or periods, (y) up to $3 million in revenue from Moser Energy Systems which may
become an uncollectible accounts receivable, and (z) up to $306,000 in revenue
from Green APU which may be erroneously recognized in the Company’s 2015
consolidated financial statements.



--------------------------------------------------------------------------------

EXHIBIT A

Shareholder Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

Investor Rights Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT C

2018 Warrant

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

Certificate of Designations

See attached.



--------------------------------------------------------------------------------

EXHIBIT E

Terms of Additional Warrant

The Additional Warrant (i) shall be exercisable for a period of three (3) months
following the date of issuance, (ii) shall be exercisable for a number of shares
of Company Common Stock (or, prior to the Stockholder Approval, shares of
Preferred Stock) equal to the Purchaser’s ownership percentage of Company Common
Stock (on a fully-diluted and as-converted basis) times the number of PPPI
Shares, (iii) shall have the same per share exercise price and adjustments as
the 2018 Warrant, and (iv) shall otherwise be on terms that are substantially
similar to the terms of the 2018 Warrant.



--------------------------------------------------------------------------------

EXHIBIT F

Key Terms of Stock Pledge Agreement

See attached.